Conclusions of the European Council meeting (24-25 March 2011) (debate)
The next item is the statement by the President of the European Council: Conclusions of the European Council meeting (24-25 March 2011). The President of the European Council, Mr Van Rompuy, will take the floor.
President of the European Council. - Mr President, President of the European Commission, honourable Members, within the space of 49 days, I have chaired 3 meetings of the European Council and a Summit of Heads of State and Government of the eurozone. These facts illustrate the great and urgent challenges our Union is facing, both on the economic and on the diplomatic front. It also neatly illustrates that meetings of the European Council are not just an event: they are part of a process. Indeed, in the meeting on which I am reporting today - that of 24 and 25 March - we duly approved a significant set of economic measures that have been prepared and discussed over the last year, we stepped up our action with regard to ongoing events in Libya and we initiated our response to the catastrophic events in Japan. Allow me to take each of those issues in turn.
On economic issues, we took forward a comprehensive package of measures. Under the impulse of earlier meetings, including the informal eurozone summit of 11 March, we were able to bring together almost all the strengths of this endeavour. Of course, approving measures and procedures to deal with the crisis does not in itself take you immediately out of the crisis. This will require perseverance and sustained effort. I will not repeat all the decisions we took in detail. You will find them in the conclusions. However, let me summarise six key points.
Number one: we agreed on the Treaty amendment needed to give full legal certainty to the permanent Stability Mechanism. In its resolution of 15 December, Parliament called for a light Treaty change that provides a legal basis for such a mechanism, rather than resorting to a profound amendment of the Treaty. We followed that advice, and I was delighted when Parliament endorsed the proposed Treaty amendment by such an overwhelming majority on 23 March. I am especially glad that we were able to reassure Parliament about some of the concerns that had been raised in this context. I would like to thank the rapporteurs, Mr Brok and Mr Gualtieri, for working so closely with me to achieve this result.
Number two: we reached a detailed agreement on the size, scope and mode of operation for the future Stability Mechanism and on improving the temporary facility.
Number three: we endorsed the position of the Council on the six legislative proposals on budgetary and macroeconomic surveillance ahead of negotiations with Parliament. I know you are working hard on this; indeed, I met your rapporteurs and will be meeting your coordinators this afternoon. All those concerned understand the need to conclude by June.
Number four: we started the European Semester. It is an exercise in which we follow up the implementation of the EU 2020 Strategy, the Stability and Growth Pact and macroeconomic surveillance. The European Council in June will draw the necessary conclusions. I will personally see to it that this does not sink into the sands of a bureaucratic process.
Number five: we agreed that credible stress tests for the banks will take place soon. The task is double: the banks must do the test and governments must be ready to deal with the outcome of the tests.
Number six: we provided for a new quality of economic coordination. We call it the Euro Plus Pact for two reasons: firstly because it is about what eurozone countries want to do more - they share one currency and wish to undertake supplementary efforts on top of existing EU commitments and arrangements; and secondly because it is also open to the others. That is why I am glad that six non-euro countries have already announced that they will join the Pact. They are Denmark, Poland, Latvia, Lithuania, Bulgaria and Romania. It remains open for any of the four remaining Member States to join later on.
Let me say once again that the political commitment of the Euro Plus Pact comes on top of all the other measures in the package to improve Member States' economic performance: the stronger Stability and Growth Pact on fiscal surveillance, the new macroeconomic surveillance and implementation of the crucial EU 2020 Strategy on structural reforms to achieve economic growth. The commitments in terms of competitiveness, public finances and pensions, employment and so on must be translated into the national reform and stability programmes. They will also be evaluated annually at the highest level.
I have a final remark on the economy. Some people fear this work is about dismantling the welfare states and social protection. Not at all. As I said to the social partners at the Tripartite Social Summit, it is to save these fundamental aspects of the European model. We want to make sure that our economies are competitive enough to create jobs and to sustain the welfare of all our citizens and that is what our work is about. These, then, were the main elements of our global economic package to help us come out of the crisis. As I said, they are the result of a long process, not a single meeting.
It was on 25 March 2010 that the European Council decided to improve European economic governance, launching the Task Force that I had the honour to chair. One year later, we are getting new rules, new instruments and more ambitious policies. It was, and remains, an effort of all institutions, including this Parliament and all the Member States. It was not always easy, not always without drama, but the political will has been unflinching, our sense of direction is clear and significant results are there.
Not all our problems are over. They are the result of past mistakes and a lack of appropriate instruments both at the European and at the national level. But we now have every chance of dealing with them and not repeating them.
I should now like to turn to the situation in Libya, which was, of course, something we discussed on 24 and 25 March. We showed common determination. I know that some among you had doubts, but we worked hard to secure concrete results. Two weeks previously, at an extraordinary meeting of the European Council on 11 March, we had adopted a clear line on Libya. Without that clear European position, the subsequent actions would not have been possible. We decided that, to safeguard the safety of the civilian population, Member States could examine all necessary options, provided that there is a demonstrable need, a clear legal basis and support from the region.
Those three conditions were quickly met. The clear need was obvious when the regime stepped up the violence against its own people. The legal base was provided when the UN Security Council agreed the landmark resolution on Libya a few days after the European Council meeting. Regional support was immediately forthcoming from the Arab League.
The actions undertaken by a coalition of European, Arab and North American countries implementing the UN resolution have helped protect the civilian population of Libya. A massive bloodbath has been avoided. Thousands of lives have been saved. This is the most important result and deserves the highest attention, more so than the decision-making process. The wood is more important than the trees.
We all know that the decision to take military action was not easy. There are, quite naturally, questions and hesitations. That is perfectly normal in issues of war and peace. But any difficulties that we have experienced over that aspect of the Libyan crisis should not mask for one moment the full track record of the European Union. From the beginning of the crisis, the European Union was at the forefront. It was the first to impose sanctions, the first to impose a travel ban on leading figures in the regime, the first to freeze Libyan assets and the first to recognise the Interim Transitional National Council as a valid interlocutor, at the request of this Parliament. The Union also coordinated rescue efforts for EU citizens and has provided, and continues to provide, substantial humanitarian aid.
The political objectives we set on 11 March remain unchanged. Gaddafi must go. We want a political transition led by the Libyans themselves and based on broad-based political dialogue. We stand ready to help a new Libya, both economically and in building its new institutions.
We are also following the events in the rest of the region closely. Knowing that the situation is different in each country, we express our utmost concern at the situation in Syria, Yemen and Bahrain. We strongly condemn the escalation of violence and we support political and social reforms in our southern neighbourhood. We also have to change our policy, and I will be discussing this later today with several MEPs responsible for this region within Parliament's Committee on Foreign Affairs. On the positive side, we noted the smooth conduct of the constitutional referendum in Egypt two weeks ago.
Allow me to say a few words on Côte d'Ivoire as well. It was not on the agenda of the most recent European Council, but we adopted conclusions in December and have been closely following developments there ever since. First of all, we condemn the violence, particularly violence against civilians, in the strongest possible terms. This must stop on all sides. Secondly, the current situation is a clear result of the lack of respect for democracy. Democracy is not only about elections, but also respect for the outcome of the elections. The international community was clear about the results of the presidential elections in Côte d'Ivoire last year. We must be consistent in our position.
Finally, on Japan, turning to the accumulation of tragedies that had hit Japan, we as the European Council expressed our sympathy and solidarity for the Japanese people and our condolences for the thousands of victims. We must not forget them, even while other aspects of the drama in Japan are retaining our attention. We are ready as a Union to assist in any way we can. In these tragic days, as true friends of Japan, we reiterate the strategic importance of the EU-Japan relationship. As we know, the effects of the events go beyond Japan, and that is why the European Union is drawing all the lessons fully. We are paying close attention to the consequences for the global economy and to the nuclear aspects. That is a top priority.
We therefore decided that the safety of all of our nuclear plants should be urgently reviewed in the 'stress tests' on safety. The Commission will report to the European Council on the stress tests before the end of the year. It will review existing EU rules on the safety of nuclear installations and propose improvements wherever necessary. In Europe, we want the highest standard for nuclear safety, because ensuring the safety of nuclear plants cannot stop at our borders. We encourage and support neighbouring countries to do similar stress tests. A worldwide review of nuclear plants would be best.
Mr President, honourable Members, that concludes my summary of what we agreed at this, the third meeting of the European Council this year. Much of it paves the way for further work in this Parliament, be it through legislative procedures or through Parliament's general right of scrutiny over the common foreign and security policy. I look forward to hearing your views.
Mr President, President of the European Council, honourable Members, the President of the European Council has given us a presentation on all the decisions made at last week's meeting. I would like to share my reading of these with you, and to talk to you especially about the next stages.
I think it is fair to say that some very important structural decisions were made for the sake of greater financial stability in the euro area and greater economic coordination. This is a real turning point for European economic governance, especially if we look back at the road we have come down to get to this point.
At last we have laid proper, solid foundations for the economic component of our economic and monetary union. I think it will now have a more stable basis.
We now have a framework which will enable us to respond together to any crises that may occur. And last but not least, in assessing the results of this Council, we should not overlook the fact that the framework is in keeping with the provisions of the Treaty and adheres to a Community approach.
As we all know, that was not a foregone conclusion. The Commission was at the forefront of the joint response to the economic crisis and the vision for Europe in 2020. It received vital support from this Parliament, and once again I would like to thank you for this. The stance that Parliament and the Commission have taken together to defend the Community approach have been acknowledged and have played an important part in obtaining these results.
Our new economic architecture is now largely in place, therefore. However in itself, it is not a guarantee: political leaders will now need to make some important decisions in order to live up to it.
Under this new framework, we will need to be determined in implementing without further delay the necessary public finance consolidation and structural reform priorities for growth that this European Council confirmed, based on the Commission's annual growth survey.
I am confident that our determination over the coming weeks and months will be as strong as, if not stronger than, the determination we have shown until now in establishing the various components of our joint response to the crisis in a cohesive and coordinated way: the European semester, the Euro Plus Pact, the new strengthened economic governance framework and the steps we have taken in a spirit of solidarity and responsibility to maintain the euro area's financial stability.
I do not mind telling you that the Commission would have liked to have gone further in several areas of economic governance, especially in relation to the euro area's new financial stability mechanism. For example, we would have liked greater flexibility. Nonetheless, I think we can say that we have succeeded in securing a mechanism that is anchored in the Treaty, with a strong role for the Commission and monitoring by this Parliament. The result we have obtained is significant and the approval for the amendment to the Treaty, which was so widely supported by this House, contributed to this.
Honourable Members, the new governance structures must now be put into action to address the economic situation. The truth is that we are still in a difficult climate. The ball is now more in the courts of the Member States, which must finalise their national reform programmes and their stability, or convergence, programmes
The Commission will be waiting to receive concrete, ambitious proposals from each Member State for moving forward together towards the major Europe 2020 Strategy objectives: more jobs, more investment in education, training, research and innovation and a bolder approach to combating poverty and social exclusion.
We are also waiting for them to present the measures they will be taking to correct the continuing macroeconomic imbalances and to improve competitiveness and growth for jobs.
As soon as we receive these documents, we will be able to prepare our draft opinions and recommendations for each country, so that they can be adopted before the June European Council, which will mark the end of the very first European semester.
I would like to emphasise that we all share a joint responsibility and it is important that everyone takes full ownership of the Europe 2020 Strategy. The Europe 2020 Strategy remains the fundamental framework for Europe's reforms for growth and employment. Paragraph 6 of the European Council Conclusions could be mentioned in this respect. It makes the following very clear point: 'In implementing these policies, and in order to ensure wide ownership, close cooperation will be maintained with the European Parliament and other EU institutions and advisory bodies (ESC, CoR), with the full involvement of national parliaments, social partners, regions and other stakeholders'. I want to stress this point because as you know, one of the most frequent criticisms of the Lisbon Strategy was precisely a lack of ownership of the European economy reform programme. I hope that this time we will have benefited from the lessons we can learn from this process and will genuinely work hard on growth for employment at both European and national levels.
As regards economic governance reform, it is now Parliament's task to progress towards final approval of the six proposals in the legislative package, and I hope that we will reach a bold result as quickly as possible. This is vital if the whole governance system is to be in place.
I think, therefore, that we have many reasons to be pleased with the outcomes of the last European Council, but also many reasons to keep on working hard from now on, since the economic climate is still difficult and unpredictable, especially in terms of the social aspects, about which we are all very concerned.
Over the next few weeks, the Commission will also be presenting its proposals on the Single Market Act. I am delighted that the Council devoted so much time to discussing the future of the single market and that it emphasised the vital role played by the single market in stimulating growth and employment and promoting competitiveness, by highlighting among other things the importance of easing the regulatory burden on SMEs in particular.
We want to free up the single market's potential for growth. I would also like to draw attention at this point to the fact that the consolidation of public finances is not an end in itself, but a means to the end of stimulating fair, sustainable growth and generating jobs.
While we are on the subject of fair growth, it is important to emphasise that the European Council also gave its verdict on the possibility of levying a tax on international financial transactions. I confirmed the Commission's intention to put forward some proposals concerning taxation of the financial sector. Indeed, we believe that everyone should contribute towards dealing with the crisis.
Honourable Members, as you know, the Council also discussed the situation in the southern Mediterranean and in Libya in particular. The President of the Council has given us a very detailed report. I would simply like to mention that I had a meeting with the Tunisian Prime Minister yesterday. I reiterated our support for the democratic revolution and our readiness to help the Tunisian people in their quest for freedom, justice and social progress. I also mentioned in this context the matter of migration, which Tunisia and the EU must tackle jointly in a constructive spirit and one of genuine partnership, since it is a partnership for democracy and shared prosperity that we have proposed and that has been very well received by the European Council.
There is another subject that the European Council dealt with, namely the crisis in Japan, in particular the nuclear situation.
I also had a fairly substantial telephone conversation yesterday with the Japanese Prime Minister, who thanked the European Union for its actions. I reiterated our solidarity and told him that we would continue to stand alongside Japan. We also discussed the nuclear question. Prime Minister Kan informed me about the situation in Japan and the latest safety developments and signalled his readiness to cooperate with us in relation to the work to be done on nuclear safety in Europe and the rest of the world.
There is obviously mounting public anxiety over the nuclear issue. We must address these anxieties and guarantee maximum nuclear safety. We must also act with complete transparency. 'Stress tests' will therefore be carried out in nuclear power plants in Europe and the results will be made public. The Council has asked the Commission and the European Nuclear Safety Regulators Group to decide on the scope and practical details of these tests, which will be carried out by independent national authorities. The Commission will also examine the regulatory framework on safety in nuclear power plants and by the end of the year will suggest any improvements that may prove to be necessary.
Mr President, honourable Members, we must not disappoint the hopes that have been pinned on our capacity to act together for Europe's common good. This is what the Commission seeks to do on a daily basis, knowing that we can count on Parliament's support, and we will continue to do it and to perform our new duties to the full.
Mr President, President of the European Council, President of the Commission, ladies and gentleman, the last European Council has set our countries on the right track. By increasing the capacity of the Solidarity Fund and deciding to make it permanent, the 27 have once again demonstrated their commitment to the euro and the importance they place on solidarity between the more financially stable countries and those facing temporary difficulties.
At the same time, the decision to seal a euro pact between eurozone countries, and further afield, is indicative of the political will of European leaders to draw lessons from the financial crisis.
The fact that we share a currency forces us to be more coherent in our economic and social choices. The time when countries could set an atypical rate of taxation or specific social rules without first consulting their partners is long gone. The reason for this is simple: all countries should benefit from the solidarity of their eurozone partners.
Yet our people will only accept this solidarity if they think that everyone is putting the same effort into managing public funds. In this respect, the euro pact is a major step forwards towards the convergence of our economies. My group strongly supports it, but demands - and I shall continue to demand - that it is implemented in the context of the Community method, under the auspices of the Commission, Mr President. You are taking the right steps, you have done some good work, but more needs to be done within this Community method under the auspices of the Commission. That is how we will build Europe. Ladies and gentlemen, you know how stubborn I can be and I will repeat it as many times as necessary here so that no one forgets.
Europe sets itself apart from the rest of the world with its model of the social market economy, a model which our fellow citizens are quite rightly proud of and which is based on the principle of solidarity, but one which is difficult to preserve in the face of globalisation. The question is knowing how to ensure its future is sustainable by striking a happy medium between the nanny state favoured by socialists, which we have seen almost bankrupt us, and that of excessive liberalism, the dangers of which we have seen with the financial crisis.
Three things are needed to achieve this. Firstly, all our countries need to reduce their deficit; secondly, they need to adopt comparable budgetary, fiscal and social rules; and, thirdly, they need to invest together in innovation to boost growth, which to date is clearly inadequate. Indeed, we can only preserve and strengthen our model if we invest in growth sectors: green energy, nanotechnologies, biotechnologies, and so on. Given our limited financial room for manoeuvre, the best way to meet the growth challenge and achieve economies of scale is to pool our skills as well as our capital. Without massive investment in innovation, without a genuine European plan, we are denying ourselves the ability to keep up with our competitors.
Ladies and gentlemen, while our Heads of State or Government were meeting, 10 days ago, the Fukushima power station continued to be an issue of global concern and the insurgents in Libya were looking to Europe for strong action. On these two matters, our countries and the European Union have shown a great sense of responsibility.
We have in fact offered Japan our nuclear expertise in what is an extremely difficult and worrying situation for that country, and also for the international community at large. There will no doubt be a pre-Fukushima and a post-Fukushima. Although unfortunately not there yet, my group wants the post-Fukushima to be a period of reflection and action, firstly to ensure that the rules governing nuclear safety are significantly tightened and, secondly, to further our efforts in the field of green energy. I agree with your approach to Côte d'Ivoire, Mr President.
Turning lastly to the Mediterranean, I welcome the European Council's repeated call for Colonel Gaddafi to relinquish power, allowing for a new page in this country's history. What I want is for all our countries to come together and discuss a neighbourhood policy as ambitious and successful for the South as the one they were able to make in the 1990s for the East.
(Applause)
on behalf of the S&D Group. - (DE) Mr President, if one listens attentively to the speeches of Mr Van Rompuy and Mr Barroso, one might be reminded of a famous German song whose words go something like 'All hands on deck, but the ship is a wreck'. There is no problem - everything is fine. We have solved every difficulty to everyone's complete satisfaction.
I for one am unable to fathom your reports in relation to the European Council. I can fully understand that you did not wish to come here with a negative report. If I were President of the European Council I would probably also be anxious to portray this permanent Congress of Vienna in the most dazzling terms.
You mentioned Libya. What you failed to mention was the deep differences between Europe's two largest governments on this issue. There is no consensus between France and Germany on the Libyan question. The differences within the European Union with regard to one of the key international issues is an indication that not everything is under control. Mr Van Rompuy, we would have been better served if the results of this Council meeting had been available to us in 2010. If we had wanted to prevent the downward spiral of the last year, particularly in the euro area, then we should have taken the steps now implemented as long ago as spring 2010.
We need to ask ourselves why these steps were not taken in spring 2010? The answer is that in the European Council, the institution headed up by you, it is not the Community method, community spirit and shared objectives that determine what is discussed and agreed, but rather that national tactical interests ultimately play a greater role than common European interests. This is a particular problem for Europe.
I would have liked to have heard something from you, Mr Barroso, explaining for example how it is that the party that you belong to and once led and that made you Prime Minister of Portugal has now caused a Portuguese government to fall which was implementing precisely the measures demanded by you and the Commissioner sitting next to you.
(Applause)
We cannot accuse you of being responsible for this, after all you are no longer the party leader. However, I would have expected a clear statement from the Head of the Commission about jockeying at national political level and its negative impact on the European Union - after all the collapse of the Portuguese Government coincided precisely with the moment that the government resolved to do exactly what the stability framework required of it. This is no way to take Europe forward.
Something that worries me greatly and that neither of you has mentioned is that we are always faced with exactly the same scenario prior to a European Council meeting. The Heads of State or Government have hardly agreed a measure to stabilise the euro or a particular member of the euro area in its draft conclusions, when some ratings agency in the City of London or in New York downgrades this country, always with the same result, namely triggering a wave of speculation against the euro. When will we finally have the courage to say: 'Europe is no longer going to be dictated to by these speculators'?
(Applause)
What do we tell the banks? Mr Barroso, I am very pleased to hear you say that you have a proposal for the financial transaction tax. At present the European Central Bank is lending money at 1% to the same banks that then lend this money to Member States of the euro area at 10%. Nothing changes: those who caused the crisis continue to profit most from the crisis. That is why we need a financial transaction tax, so that we can make sure that these banks carry some of the cost of this financial crisis.
Mr Barroso, you mentioned Europe 2020 - more employment, more investment, more research and training, more environmental protection - it all sounds just great: except that this is all to be achieved with less and less public investment. One result is that Europe 2020 and the Lisbon process are extremely positive developments, however they are bound to fail if we only cut budgets unilaterally in the context of Europe's economic development. What we need is the courage to make public investments. Take a look at the level of investment in the emerging states. Look at the level of public investment in India. Look at Brazil. Look at the other continents and the public funds invested there.
Europe is cutting back to death, which is why we should declare a method of attaining our goals, namely the Europe 2020 objectives, as the legally binding basis in the 'six-pack' for economic governance. Governments will then undertake finally to do what they have been loudly promising, only to prevent development with their budgetary cuts - also achieved by cutting the EU budget itself. For this reason, Mr Barroso, I expect you and, more particularly, your Budget Commissioner Mr Lewandowski to produce a committed and ambitious draft budget for the EU that actually facilitates the developments that it demands.
on behalf of the ALDE Group. - Mr President, first of all I would like to thank Mr Van Rompuy for this report on the Council, but let us be honest, I do not think that the crisis is over, and I do not believe that, with the measures we are taking now, it can be over. There is a heavy thunderstorm on our doorstep.
What we have done in the European Union so far is to use stop-gaps: measures which may be necessary but are not in fact solving the crisis. We have given EUR 110 billion to Greece and EUR 67 billion to Ireland, and I am not including the EUR 24 billion for the Irish banks that we have just decided to provide. For the moment we have EUR 76 billion in government bonds which the ECB has purchased. I can tell you that it will continue to do that, because the emergency fund is not allowed to go on the secondary markets. This means that it will continue to do so. On top of that, the ECB has accepted EUR 100 billion of collateral to give liquidity to the banks in Europe. In total, that is EUR 400 billion that we have invested in this crisis in recent months. That is three times the budget of the European Union! And the worst is still to come. On Thursday there will probably be an increase in interest rates in Europe -from 1% to 1.25% - which may worsen the situation. It is necessary to combat inflation, but on the other hand this is making the situation worse.
So that is the situation: EUR 400 billion that we have invested. And have we solved the crisis? No, we have not solved the crisis. What is necessary is a really bold and in-depth approach and we do not have that for the moment. In this regard I would like to quote Nout Wellink, the President of the Dutch national bank, who published his annual report a few days ago. He says three things about the outcome of our decisions and those of the Council in recent weeks. He says that the budget rules are not tight enough, the economic governance package is too little and the pact for the euro is in fact too weak because there is no mechanism to enforce it. I am not the one saying this, I am quoting Nout Wellink, President of the Dutch national bank, who is repeating exactly what Mr Trichet said last week. The third thing he mentioned is that financial supervision is being conducted on too national a basis.
I think Nout Wellink is right. We can even add a number of other elements. The first is the EFSF and the ESM. The permanent and temporary rescue funds cannot work because they have a unanimity rule. If we keep this rule, it means that the entire eurozone will from now on be hijacked by eurosceptic governments and by eurosceptic political parties.
Finally - and this is my message for today - we still have to clean up the European banks. The problem has not been solved and the economic recovery in Europe will not start if we do not first of all deal with that problem. Not only do they have the old products from the financial crisis still in their portfolios, but they now also have a number of bonds in their portfolios from problematic countries whose ratings are going down every day and at least every week.
What I am asking is that Mr Barroso and Mr Trichet come forward as quickly as possible with a global response on that issue, namely a bolder Stability Pact - and Parliament is working on that - and economic governance. Is there real economic governance? What we have now is an intergovernmental approach without a sanction mechanism and that will not work. It has not worked in the past and it will not work in the future. We must come forward with a proposal to abolish the unanimity rule in the rescue funds, because it cannot work. We are in fact giving all the power to the countries and the parties who are against the system.
Finally, we have to come forward with a plan for the European banking sector. We will not have economic recovery before you have put on the table a European mechanism to clean up the banks. We all know that will take money. Recapitalise the European banks, finance investment in Europe - as has been requested by Mr Schulz - and at the same time cover the bad public finances of a number of our Member States. How will we do that? Where is the money? The only way to find the money is to create a real European bond market, and we know it. Creating a European bond market is the only way out of the crisis.
I would like to say to Mr Barroso that now is the time for him to deliver. Time is running out and it is not only with a pact for the euro that we will solve the problems.
Mr President, President of the European Council, President of the Commission, ladies and gentlemen, I must confess, Mr Van Rompuy, that Mr Schulz has quoted a little German song to you. The direct equivalent in French is known as 'Tout va très bien, Madame la Marquise, il n'y a pas de problème'.
I have to say I am astonished at how things are presented here. We should not be taken for fools. Even if we like listening to you, we do read the papers now and again, so we do know what happened at this Council. Do not be telling us little stories. We know what the problems are. We are not here to waste our time.
I would like to say one thing to you and to Mr Barroso. You harp on about 'stability, growth, employment, competitiveness'. That much is true. But do you know how that comes across to our citizens? What they see are 'inequalities, a feeling of injustice, insecurity'. That is how it translates for them. And if the European Union does not change its ways, does not try to respond to this feeling of injustice, this feeling of inequality or the reality of inequality, the reality of insecurity, well the people will hear 'competitiveness' and understand it as 'they are going to hit us again'.
That is where the real problem lies for us, because citizens will see the mechanisms to bail out the banks, which might I add are necessary, and think 'well it is alright for the banks'. Look at the banks' profits. Look at the massive pay packets. People will say: 'This is totally insane! All that money is spent and yet it is the citizens and national budgets that will suffer as inequalities are heightened only further.' In recent years, all the statistics point to the fact that inequalities are growing. If we fail to address this problem, citizens will turn their backs on us, fuelling the extreme right anti-European wave across Europe. And they would have good reason to: because we are not capable of responding to this feeling of inequality, injustice and insecurity. So, if we do not respond, we will not succeed.
As far as Eurobonds are concerned, as mentioned by Mr Verhofstadt, what we need to tell citizens and what we need to mobilise is indeed a defence fund, but if we have no investment fund, if we can show no real evidence of wanting to get the machinery going again - and that is why we need Eurobonds not only for defence but also for investment - well, if we do not go down that road, citizens will fail to understand anything and in particular this policy.
Some things therefore need to be said: regarding inequalities, why is not possible for certain social measures that citizens actually understand to be adopted in Europe today? For example, deciding on a minimum wage across Europe, not necessarily the same level, but merely introducing the concept of a minimum wage. It is unbelievable that in a country such as Germany, with all its talk of economic rebalancing, there is no mention, no talk of this problem. It is unbelievable that Germany, one of the few more profitable countries in Europe today, is incapable of introducing a minimum wage for its citizens. It is something that should be raised in the context of the economic and social governance of Europe.
Turning to Libya now. What Mr Schulz said was right, albeit dramatic. You have a country such as Germany hiding while the other countries try and find solutions. On this point only do I agree, and only just. What I would like when we now discuss a neighbourhood policy is for us to take stock of the many past blunders we have made in respect of this neighbourhood policy. What were our relations like with Mr Gaddafi before the bombing began? What relations did European countries have with Mr Gaddafi, Mr Ben Ali, Mr Mubarak? Let us finally make an assessment of what those articles on human rights, in the association agreements, meant to us. Zilch! Nothing! If we are not going to make this assessment, well then we should stop lying to ourselves. Did the European Council devote even five minutes' thought to what we failed to do previously in our policy on the Mediterranean? Did you think about that? I have not read anything in the papers. I have heard nothing about what you said on this matter. If only the European Council were capable of a bit of self-criticism over its past failings.
And finally, I turn to Japan. The problem is that the best form of nuclear safety is to phase it out. There is no zero risk when it comes to nuclear power. This cannot be achieved overnight, but if we do not phase out nuclear power, we will never be safe. The problem is nothing to do with stress testing one incident. The problem, as stated by Mr Lacoste, the head of France's Nuclear Safety Authority, is the cumulative effect of several possible incidents - something which, unbelievably until now, has never been looked at. That is what has happened in Japan. It is not just one incident, it is the accumulation of four or five incidents, plus human error, that have led to this situation
Mathematically speaking, it is not possible to guarantee this safety. If we Europeans do not speak out ... it will not be phased out overnight, but if we do not phase out nuclear power, we must stop talking about nuclear safety. There is no such thing as nuclear safety.
Mr President, the most important topic at the recent European Council was the economy and the stability of the eurozone. You are well aware that most of the MEPs in the group of the European Conservatives and Reformists are from countries outside the eurozone, and most are from countries that have not even joined the pact for the euro. However, this does not mean that we want the eurozone to fail. On the contrary, we want a stable and prosperous European Union, including the eurozone. We want responsible national governments which will end debt, reform the structure of public spending and embark on fiscal reforms, thereby bringing about a restoration of the financial discipline we consider to be correct.
What we do not consider to be correct and what bothers us is the hidden agenda promoted here by some Member States and partly by the Commission and some groups of MEPs as well. It is an attempt to take advantage of the crisis for a further transfer of sovereignty. It is an attempt to go further towards fiscal and tax harmonisation. It is an attempt to take a further step towards the creation of fiscal union, and therefore towards full political union. We say 'no' to such a union. We do not support such a union.
I have been sitting here since 2004, and whenever there is a problem I hear the same old phrase: 'We need more Europe, we need a more Community-based approach'. I say that is not what we need. It is the attempt to solve everything at the European level that has got us into this mess - and how will we tackle it? At the European level again. I am asking you to understand, at last, that the current model of European integration has run out of steam. You need to stop living in the 50-year old dream of post-war European integration from the last century. The European paradigm has changed, and the sooner some of you come to terms with that, the better it will be.
on behalf of the GUE/NGL Group. - (DE) Mr President, President-in-Office of the Council, President of the Commission, my Group finds the results of the Council meeting inadequate.
Firstly, let us consider economic policy. We have articulated our thoughts on the agreed guidelines in the area of economic policy in a hearing held last week. What we need is to overcome the neo-liberal practice of profit and competition fixing, evident in terms such as 'flexicurity', adjustment of retirement age, and so on.
We believe that there is a need for democratically legitimised, controlled economic policy management that will prevent tax, wage and environmental dumping practices through appropriate common minimum standards that will provide effective regulation for the financial markets and prohibit the privatisation of profits, while at the same time passing on the risks to the public at large.
My second point relates to our southern neighbourhood and Libya in particular. The EU Member States have become involved in a macabre situation in North Africa, particularly in Libya. We have already heard some criticism here. I would just like to emphasise one point: the dictator Gaddafi is using weapons purchased from us against the demonstrators and rebels. He is under fire from NATO troops apparently in order to protect those fighting for freedom and democracy, who are also using European and US weaponry.
I would like to know the point of the existing code of honour in relation to arms dealing if such a situation can exist? Where is the support for freedom, human rights and the fight against social injustice in specific cases such as Lampedusa, where hundreds of refugees are arriving from North Africa every day? I fear that the newly cobbled together neighbourhood concept is more about European interests than an appropriate response to the needs of the partner countries.
My third point relates to Japan. We still have time to discuss Japan this afternoon and tomorrow. Here too we fail to recognise a coherent European approach, at least as far as safety controls, the so-called stress tests, are concerned. I am not surprised that our citizens are asking with justified scepticism what exactly the European Union's position is on this issue.
on behalf of the EFD Group. - Mr President, I would like to go back to the matter of Libya if I may.
When did the political class and the great and the good suddenly catch up with the fact that Colonel Gaddafi is an evil man? When, since that wonderful photograph with you embracing him, Mr President, did you suddenly come to realise that he was a "wrong'un”?
I can tell you that the victims of Lockerbie in Scotland and the victims of IRA atrocities in my country knew very well what sort of scoundrel this man was. But he has got oil and he has got money so you all turned a blind eye, didn't you?
Well, the chickens have come home to roost. The most absurd figure in all this is the British Prime Minister, who stands there rattling his empty scabbard - having disestablished the Royal Navy, having disestablished the Royal Air Force - making threats from the sidelines, with no aircraft carriers, nothing, and calls himself a Conservative but is just a superannuated schoolboy whistling in the dark.
We talk a great deal about violence against the people, we talk a lot about democracy. And yet we have had a homicidal baboon in Zimbabwe for years now, and we do not do anything about it, do we? We do not care because there is no money and there is no oil. That is so typical of this place: full of hypocrisy and humbug.
(NL) Mr Barroso, you will get your way. There will be a permanent support fund for the euro, a fund that will support Member States that have plundered their national exchequers and that will transfer the risks to those Member States that keep their own houses in order.
Most economists agree with us that this fund will not rescue the euro any more than the arrangements under the Stability and Growth Pact were able to. It is a soft agreement that rewards weak and fraudulent Member States with easy credit. Where will that money come from? How is the fund to be made up? On paper, every Member State will contribute to the fund, including Ireland, Greece and Portugal. Yet these countries do not have any money.
What it comes down to is that those Member States that have kept their own houses in order will end up paying. Dutch citizens will end up picking up the tab for weak Member States such as Greece and Portugal - your country, Mr Barroso - and that, Mr President, is unacceptable. That is not solidarity, it is rewarding the bad behaviour of a number of weak Member States at the expense of hard-working Dutch, German and Belgian citizens.
The euro cannot be rescued in this way. Instead, these countries should be removed from it. Greece must get the drachma back and Portugal must re-introduce the escudo. Some countries must accept that they will have to leave the euro area and they have themselves entirely to blame for that.
(DE) Mr President, the results of the summit meeting were an important interim step, however the true test is yet to come. If these results are handled like everything else, including the Stability and Growth Pact, and if the Member States do not adhere to them, then they are not worth the paper they are printed on. That is why I cannot share the optimism of the two Presidents that the crisis is over. I believe we are only now facing into the real test.
It is more than two and a half years since the collapse of Lehmann Brothers and where are we now? It has taken us two and a half years to reach this point. The responsible Commissioner rejected the proposals for a financial market transaction tax the last time they were brought forward. I want to see results. When I think back to the last parliamentary term, I recall that this House passed 12 resolutions on measures in relation to the financial markets and that the responsible Commissioner for the Internal Market - who thankfully is no longer in office - rejected them all. That is the reality. The Commission did not provide leadership in resolving the problem.
However, we found that national self-interest needs to be overcome at Council level too and that Parliament needed to fortify the Commission in its role in amending the Constitution. There is absolutely no reason to rest on one's laurels. I must concur with Mr Verhofstadt. Budgetary consolidation is too lax, governance too non-committal, the euro pact too weak and national interest still too strong. If we do not have the courage to demand greater commitment to Europe from national governments, then we will never achieve a meaningful, lasting solution.
Mr Barroso, I was critical when the Greek Members of my group voted against the programme for Greece. I certainly do not agree with Mr Schulz. If a socialist head of government is voted out of office, this is prima facie a good thing. However, in the Portuguese case your party also voted against the programme. Things like this should not be allowed to happen in Europe. I would ask everyone to play their part in ensuring that this partisan national attitude has no future as we work to solve this problem.
(PT) Madam President, President Van Rompuy, President Barroso, ladies and gentlemen, there is a question that the European public is asking: will the European Council make the necessary choices and will they be the right ones to get us through the crisis? Many Europeans may think that the choices are along the right lines, but are slow and not very ambitious. Those who have seen the documentary Inside Job will be angered by such greed and lack of scruples, and will be asking: if credit rating agencies (CRAs) operate in this way, what is Europe doing towards establishing independent and reliable CRAs?
President Barroso said not long ago that, if a Member State can avoid having recourse to outside aid, then it should do so, as outside aid is costly. That is also the opinion of the Portuguese Government. Portugal does not need outside aid: it only needs financing for its economy and its families at reasonable interest rates. However, as CRAs serve the interests of speculators, the result of the enormous sacrifices that the Portuguese are making is going directly into the pockets of these speculators. Is this European justice? Do political decision-makers not realise that we are going through a crisis of the euro area; I repeat, of the euro area: that attacks on the sovereign debt of some countries could undermine the euro, and jeopardise the single currency and the European project itself? This is a European problem, which requires a European solution.
If we are to come through the crisis, we need more Europe rather than less Europe; we need to measure up to our past and to the challenges of the future; we need to give confidence and hope to the European public, without whom there is no European project.
(FR) Mr President, President of the European Council, President of the Commission, you have painted a rosy picture of these talks. There are some positive aspects, but I have no need to go over them again. I do, however, have one concern that goes beyond technical detail and what you have told us. I am talking about the North-South divide that is currently taking root in the European Union. As was the case just moments ago, we have heard people claim that some are right and others are wrong, that some are good while others are bad, and they seem to have forgotten about interdependence. This is serious.
What is more, by refusing to deal with the issue of the banks, which Mr Verhofstadt mentioned, I think that a number of countries in the North, who preach a great deal to countries in the South, are viewed by many as refusing to see what their own responsibilities are. I therefore believe that if there is one task that falls to you, President of the European Council, and to you too, Mr Barroso, it is to prevent this divide from growing and becoming entrenched at all costs. We need solutions that are acceptable to everyone. We need to ensure that everyone shoulders their responsibilities.
One last point: I find the European Council extremely inward-looking. The whole of this discussion has taken place as if the euro were of no global importance. There is nothing about external representation of the euro area in the IMF. France, which is currently chairing the G20, wants to promote the idea of global monetary reform and there is no proposal, like that of the Eurobonds which we are trying to push, that would attempt to make the euro a truly global currency.
(FR) Mr Van Rompuy, I have a great deal of respect for you as a person and for your work, but I must tell you that you have not really convinced me.
You say that workers should not worry, that we are working for them. When I read the section on competitiveness in the 'Euro Plus Pact', as you call it, my understanding is that it talks about wage cuts, about greater flexibility and less security. Nothing is said about productivity or our resources. Nothing is said about energy productivity.
What I am saying is that we will never win the race against China when it comes to cheap labour. By contrast, China is well on course to beat us when it comes to energy efficiency and resource efficiency. What, then, will be left for Europe in terms of competitiveness if we cannot compete in those areas?
You are telling us that those on benefits should not worry. Yet when balancing public finances, a reasonable objective, you say that cuts need to be made. Forty per cent of public spending goes on welfare and you are telling us not to worry. You also tell us that revenue is being taken care of. Let us talk about revenue. The CCCTB, the Common Consolidated Corporate Tax Base, is a real joke. You talk about it in the conditional tense; you say that it should in any case be neutral in terms of revenue. Therefore no extra euros will be gained from it, and what is more, companies will be able to choose, anyway. I have never seen anyone choose the most expensive fiscal option.
On the other hand, if anyone should be free from worry it is the banks' shareholders and creditors. You talk to us about stress tests. Those last year were a joke. I do not know whether we will see the same tasteless joke this year. What we can be sure of, however, even if these stress tests are serious, after all, is where the funds for the banks will come from. Will they come from their shareholders or from us, the taxpayers? Be serious! Anyway, they obviously have nothing to worry about.
Finally, nothing has been said of the elephant in the room, namely the absolute unsustainability of the Greek debt and the Irish debt. You know, no matter how much you want to skirt the issue, there is no way they can pay it back. And the later we restructure, the more painful the exercise. It is never going to be a pleasant exercise, but if you wait it will cost us dearly.
(Applause)
Madam President, every time the EU is confronted with a specific problem, it falls into the trap of devising a complex, bureaucratic, heavy-handed solution which is often completely disproportionate to the severity of the issue. This is the mistake that we are now making with regard to the current financial crisis: it is serious, it does require action, but many of the proposed solutions will have far-reaching and, in my view, highly damaging effects for the long-term future of Europe.
The opportunity is being seized on by many to launch plans for permanent economic governance, with intervention and control as its guiding principles. The solution, we are told, is firstly to abuse the existing rules such as Article 122 of the Treaty, which was never intended for the bailouts that it has been used to pay for - my hope is that some country will have the courage to challenge this in the European Courts - and to impose more limitations on our Member States, which in reality means constraining the democratic choice of many of the electorates.
If you look at the case of Ireland, that country has tried its very best to stabilise its banking system - stabilisation, incidentally, which is desperately needed by banks and institutions in other Member States, which would otherwise be terribly exposed - and Ireland's reward for that is to face demands from other Member States to increase its own rates of corporation tax in order to compete with the bloated situations in other countries. It is unjust and it is undemocratic.
(GA) Madam President, what kind of thinking brings the Council and the Commission to believe that the policies imposed on Ireland will not increase debt or that this will not be the result of the implementation of those or similar policies across the EU?
The measures agreed at the summit will force all Member States to be confined to an economic logic that is to the detriment of the people - a logic in which cuts are necessary and which deprives Member States of the ability to promote growth.
The policies being imposed on Ireland by the EU and the International Monetary Fund (IMF) mean savage cuts, loss of jobs, and a significant reduction in public services. Ireland's debt burden is not sustainable. Unless bondholders are made to shoulder some of the deficit burden, Ireland will default in the future.
Madam President, the Euro Plus Pact aims at strengthening and enhancing European competitiveness, but how can we achieve a European added value economy when our labour market is being violated by illegal immigration and our European products are being replaced by contraband products imported from labour-intensive countries in the East?
The sooner we identify and protect our geographical and economic products from the European Union the better. So my proposal is that we incorporate the identification and protection of the economic and geographical borders of Europe within the Euro Pact, otherwise we will not be able to achieve a competitive Europe within a very strongly aggressive competitive global economy.
(NL) Madam President, if the crisis in Libya illustrates anything well, in my opinion it is primarily the total lack of a serious European geopolitical strategy to secure European interests. It is, after all, a sad truth that we are there predominantly as a result of a domestic political agenda on the part of President Sarkozy, who allowed himself a kind of Falklands moment.
In any case it is still strange that those - including some in this Chamber - who so fiercely and righteously rage against the absolute evil that is Colonel Gaddafi were all too happy, up until very recently, to get photographed, all smiles, at the side of the Libyan dictator, who they received with military honour. All I want to say is that it is easier to fire on Gaddafi today than to provide an answer to the enormous questions that will arise.
To mention just one of these, are we going to further arm the rebels - the collective term for a diverse bunch of people, some of whom by European standards have not yet mentally outgrown the Middle Ages - and if so, what guarantee do we have that such weapons would not be used to plunge the country into greater chaos, as happened in Iran after the Shah was expelled?
Personally, I would like these European efforts and muscle to be somewhat more visible in the military guarding of our own external borders. A silent war is also being fought at the moment, a frightening harbinger of an immigration invasion that no one talks about. We need European muscle to deal with this, too.
(NL) Madam President, decisions were taken at the most recent European Council that were still unthinkable a year ago and I would therefore like to offer my sincere thanks to Mr Van Rompuy and Mr Barroso.
It is an important step, but it is also a step on a very difficult road that we have to go down in order to restore confidence in the euro and in our economy so as to get out of this crisis by promoting economic growth and jobs. This House - you said it - has a co-legislative role in respect of the legislative package to strengthen economic governance. We want to see more ambition in the package and you should enter into discussions with Parliament in the forthcoming period in that regard. We believe that we need stronger and more ambitious financial support that builds on the Commission's proposals. You have already heard various Members say that we want to see a more robust Stability and Growth Pact with a reverse voting mechanism.
Secondly, much stronger socio-economic coordination is needed. That involves more than the 'commitments' of the Euro Plus Pact, as the principles of our social market economy are anchored in the Europe 2020 Strategy. It involves a greater commitment to elaborating on those principles in order to promote growth and jobs for our citizens. We want to anchor these objectives in the national reform programmes - and I have heard Mr Barroso talk about this - and we should bring forward proposals to that effect.
You have said this, and indeed emphasised it, with a view to having these points already concluded on obtaining an agreement in June. As far as we are concerned you can already get to work on getting the Council moving, at least in relation to these points, which would then make an agreement in June possible.
Madam President, I have to ask some frank questions of the European Quartet - the Troika plus the Council. Are you serious about saving the eurozone and the European project?
The bank stress tests have just concluded, based on the most pessimistic scenarios in Ireland. The new Irish Government has drawn a line under the Irish banking debacle. It has, to everyone's surprise in Ireland, decided that there will be no haircuts for senior bond holders in the Allied Irish Bank and the Bank of Ireland.
But what is the European quid pro quo? Why is the European Central Bank silent on essential medium-term funding for Irish banks? Why are President Sarkozy and Chancellor Merkel insisting on the destruction of the Irish industrial base in return for a cut in the bail-out interest rate? Why are some Member States blocking progress on the European financial transaction tax and the eurobonds? Why is the European budget being cut?
The short answer is short-term electoral calculations and doctrinaire economics. The Irish economic crisis is an integral part of the European crisis. The failure of the Irish economy would not only be a failure for Europe, but would be a failure of Europe.
Debt sustainability for Ireland is critical for Ireland and Europe and the Quartet must get real on this issue. What we need from the Quartet now is imagination and vision in its ongoing negotiations with Ireland.
I want you to mark my words. Ireland is a democracy, just like France, just like Germany, just like Finland: we govern at the will of the people. Ireland's electorate has accepted severe austerity through gritted teeth and seething anger. They need to see fair play in Europe, otherwise quite soon the window of tolerance currently opened to the Irish Government will shut with a bang.
(SV) Madam President, let me start with something positive. I could focus on the problems that those decisions you have taken in the Council will entail and they certainly will entail problems, but the positive aspect is nevertheless that you have made progress when it comes to economic governance and the macroeconomic aspect. My fellow Member from Ireland just mentioned how concerned people are in this country. Their problems are related to the fact that so far we have not had any appreciation whatsoever of the macroeconomic aspect. This is something that we will be able to have in future thanks to this economic governance package. In this regard, I think the Council has gone in the right direction.
However, what I feel to be a little worrying is the fact that the Council seems to lack the will to change its own decision-making culture. It still wants the opportunity to utilise different types of political arrangements, something we could perhaps call horse trading. However, if you do not change your decision-making culture, I fear that in future you will not be able to take the necessary decisions when you are facing difficult considerations on the basis of the recommendations that I nevertheless believe that the Commission will be able to produce. This is a challenge that the Council must take seriously and get to grips with. This is also illustrated rather well by the tendency that we saw during the Council meeting when my own Member State, Finland, was also being rather awkward with regard to a different issue - in that case the stability mechanisms. As a Finn, I regret that. Not all Finns think like this, but it is a good illustration of the fact that the decision-making culture in the Council needs to change.
(PL) Madam President, the new structure of public finances in the European Union was based on an attempt to strengthen healthy financial rules and public expenditure and on an entirely unhealthy desire to limit the tax sovereignty of the Member States. I doubt very much that the Euro Plus countries would be in a position jointly to impose strict rules on themselves in the field of public expenditure, since they could not do so individually.
On the other hand, I am in no doubt that standardising the tax base is an effective step towards a tax union, which has only one objective - the elimination of tax competition within the European Union. The French politicians Mr Sarkozy and Mrs Lagarde have revealed their true intentions by insisting for weeks on raising tax rates in Ireland, under the pretext of the fight against the crisis. Raising tax rates in the European Union to standard levels regardless of the Member State is however a recipe for prolonging the crisis, not for mitigating it.
Thank you very much. To those Members who wish to avail of the 'catch-the-eye' procedure, I would say that we already have approximately 20 speeches and that I do not believe we shall have enough time before the vote. However, you are still welcome to try.
Madam President, on 19 January, in answer to Joe Higgins, Mr Barroso declared here in this Chamber that Europe is trying to support Ireland. With the abject capitulation of the new Fine Gael/Labour Government to the interests of the bondholders, it is clear that it is not the Council or the Commission that are doing the supporting, but it is the working class in Ireland and in Europe, which is being forced to support European banks and speculators through paying for their losses.
The proposals for economic governance represent an attempt to entrench cutbacks and wage cuts. The scoreboard on austerity, and the proposals for fines of hundreds of millions of euro, are designed to ensure that, regardless of mass opposition, working people pay for the crisis. This European shock doctrine will be facilitated by a change to the Treaties, on which the establishment in Europe and Ireland are determined to avoid a referendum. The Socialist Party and the Left in Ireland will demand a referendum on this proposal for permanent austerity.
(IT) Madam President, ladies and gentlemen, this Council meeting looked at three highly important matters: the environmental and nuclear disaster that has struck Japan, the financial crisis that is sweeping across Europe and the situation in the Maghreb.
On the first point, despite being supportive of a population that has been so badly hit, we cannot agree to revise trade agreements to the detriment of our own businesses. Instead, we are in favour of humanitarian intervention, providing equipment, people and money.
Thinking that the financial crisis is over is pure fantasy. It is essential to set out a package of assistance to help Member States escape the current situation, thereby ensuring stability across the whole euro area. We also support the reduction of regulatory and bureaucratic burdens, as well as the promotion of trade with third countries -as long as it brings mutual benefits.
We think the European Union has given a terrible account of itself on the Maghreb issue, since each Member State acted independently and Baroness Ashton, the High Representative for Foreign Affairs and Security Policy, did not know how to manage the crisis. In particular, the European Union has abandoned Italy to an uncontrolled invasion of illegal migrants.
(DE) Madam President, the people of Europe are becoming more and more anxious. There are two topics that are particular cause for concern. The first is that we continue to take an inconsistent line in dealing with the economic crisis and the difficulties of the euro. It is also a fact that the Council and the Commission are lagging behind events.
We need to be realistic: we need a debt haircut, at least in Greece and probably also in Portugal. There is no escaping this. The longer we take to address this issue, the more it will cost, not just in financial terms, but also in terms of the general credibility of the European project. Events in Greece will serve to arouse emotions. We were part of a special delegation to the country: the underlying attitude is that the EU is responsible for the problems in Greece because of a lack of clear communication and because the necessary steps, which are already obvious, are not being taken.
The second topic is nuclear power. The so-called stress tests being prepared will only make sense and credibility in a cohesive Europe will only be restored if these stress tests are performed according to stringent criteria and not according to the weak criteria of the IAO, if genuinely independent experts are consulted and if the events and the entire process is presented to the public in an appropriate and understandable way.
(IT) Madam President, President of the Council, President of the Commission, ladies and gentlemen, in my political worldview, ideals need to be reconciled with interests. In what is perhaps a slightly orderly and naive view of the European Institutions, I think the European Institutions represent our ideals while, for many reasons, our governments represent our interests.
There is therefore a game to be played. What is striking is that it seems to me that in some situations the team representing ideals refuses to play the game. Some weeks ago, when Parliament proposed to recognise, or rather proposed that the Commission should recommend to the Council that it recognise the Provisional Libyan Council, Baroness Ashton said that it was not within her mandate.
Yesterday, after a wonderful presentation, when it came down to proposing a strategy to the Council that would make the crisis related to migration flows a European issue, Mrs Malmström said that she rejected the idea because she thinks it will not win majority backing in the Council.
How is the 'ideals team' going to win the game if our players refuse to shoot at goal because they think the goalkeeper is too good? I think this is a fundamental point for an historical understanding of the task to which we are called.
I would therefore like to make this observation: who are our attacking players? They are the European Institutions: Parliament, the Commission and even you, Mr Van Rompuy, because I think that you do not represent the Council in the sense that you defend its interests but you are the man that can make the Council understand which ideals to focus on.
I therefore simply ask: if you are our attacking players, pass the ball around, attack, score goals and - as we say about this kind of game - make us dream.
(IT) Madam President, ladies and gentlemen, there is no doubt that the establishment of a permanent stability mechanism is an important achievement that provides the foundations for the political commitment to defend the euro at all costs. Therefore, despite not inconsiderable reservations about the methods and intergovernmental nature of the fund, Parliament supported this watershed moment and has focused on ensuring a solid link between the European Stability Mechanism (ESM) and the EU Institutions.
In this vein, the reference in the European Council's conclusions to a regulation establishing the procedures to define the conditional requirements is important and we now expect the Commission to come up with a suitable proposal.
Even though this is a positive result, it is difficult to consider it adequate. The problem is the basic direction of European economic governance. We persist in treating the symptoms of the illness instead of its causes. Deficits are the effect and not the cause of the crisis. Thinking that we can cure the illness by limiting ourselves to cutting deficits with one hand and refinancing banks with the other is sheer make-believe: it risks deepening the crisis and making the very task of the permanent stability mechanism unsustainable.
If we want to treat the illness and not merely the symptoms, then we need to tackle a number of basic problems. We talk about strengthening European competitiveness. Rightly so, but which model of competitiveness are we pursuing? We cannot bring in a model for recovery driven solely by exports to third countries, because this will accentuate imbalances. In order to be more competitive in external trade, we also need to stimulate high-quality internal demand.
We must therefore deal with the issue of the banks and the system for providing credit to the economy in order to direct European savings toward long-term investments. We need to equip ourselves with instruments such as Eurobonds, the tax on financial transactions and a budget worthy of the name, in order to make large-scale public investment at a European level that can provide a kick-start for private investment. Finally, we need to think of the European social model as a resource instead of a burden.
Madam President, the Euro Plus Pact might be useful, but it must not be used as an excuse for weakness in the legislative package. A strong commitment to the single market is key to competitiveness in the EU and therefore the euro area. That is welcome, but single market initiatives remain in the framework of the Treaty and the 27.
The ESM facility, I fear, lacks flexibility and is unsustainable for recovery with a two-and-a-half to three per cent risk premium. I understand the need for discipline and risk provision, but these rescue mechanisms are not for money-making, especially when there is self interest beyond eurozone stability, such as several Member State banks being supported by Irish taxpayers, as has been mentioned.
We have not solved the banking crisis, nor will we by being faint-hearted. Germany, even, has not recapitalised its own banks nor recognised impaired assets and also relies on the indulgence of everyone else in the EU and worldwide to allow silent participations as core capital, otherwise stress tests will be failed.
So, President of the Commission, President of the Council, let us have some vision, some humility, some honest self appraisal; the very least you can do is to treat risk premiums as collateral and give them back when the risk is gone. Small-mindedness will not save the euro and the markets know that.
(DE) Madam President, ladies and gentlemen, it is in fact not within the remit of the politicians to use taxpayers' money to rescue the banks or to provide states with artificial liquidity. The real function of politics is to establish the legal framework to ensure that such a situation never arises. You now need to do the wrong thing because you have failed for decades to do the right thing. You now intend getting to the root of the problem, which is something that we welcome. However, as far as can be foreseen, it would seem that you are once again working at the wrong level with the wrong resources and within the wrong framework because you are trying to deal with the issue outside of the Treaties.
Happily we have succeeded in bringing part of the dealings within the scope of the Community method, however there is still a lack of classic top-down policy. In this area above all others there is a need for every policy to be democratically debated, legitimised and checked. You are using the wrong instruments because you are taking the money from the taxpayer to support the banks and those who speculate with the banks and other financial products. You have still failed to take adequate steps to deal with those who have been profiting from this situation for a long time. This means that you are continuing to foster an imbalance in European society that weakens approval for this policy, rather than strengthening it. You are placing a burden on the public coffers and budgets on the one hand and protecting private assets on the other. This does nothing to resolve the actual problems, but simply remedies some of the symptoms.
(NL) Madam President, for years, many Member States operated a budgetary policy that seemed just too good to be true. Running up debts was not seen as a problem as it was felt that economic growth would melt them away like the sun melts the ice.
Many private individuals felt the same way. They bought expensive houses far beyond what they could afford. The rising value of those properties was supposed to save them, but this house of cards collapsed. The debt crisis is being tackled with new debts. The European Central Bank has bought up billions worth of government bonds issued by Portugal, Ireland and Greece. The economies of these countries will now have to be under the whip and grow like crazy on a consistent basis for many years in order to pull through. Madam President, that will not succeed. These economies are shrinking alarmingly. This is setting a course straight for bankruptcy.
It is therefore time for Crisis Strategy 2.0. We must allow the bankrupt countries to return to their former currencies in conjunction with a vigorous devaluation and a partial write-off of their debts. The situation could then be re-examined in a year or 10.
(PT) Madam President, it is amazing but also revealing of the paths that this European Union is following, that the main spokespersons for the Council and the Commission have ignored the severe social crisis being experienced by a number of European Union countries, specifically in the euro area. Where are the answers for the nearly 100 million people in poverty in this European Union, including more than 20 million workers on low wages and with insecure jobs, which contributes to the scandalously high profits of big business and finance? Where are the answers for the nearly 25 million unemployed, the majority of whom are women and young people, and to whom a dignified present and the possibility of building a future that could ensure the very development of our countries are denied?
Yet again, the sole concern of the Council's decisions has been the defence of the interests of big business and finance, with greater centralisation of political power in order to facilitate a greater concentration and accumulation of economic power. All of this in order to, in the name of the crisis, call into question social and labour rights, increase the exploitation of those who are working, and exacerbate the dependence of countries with more fragile economies, such as Portugal.
Madam President, the Council deems centralised regulation of national budgetary agendas essential to aid economic recovery - in particular, the proposal of multiannual consolidation plans addressing deficit, revenue and expenditure targets to be reached within stipulated time-frames with associated penalties if obligations are not met.
The UK deficit is largely structural and must be addressed internally. I greatly oppose any involvement from Brussels in my country's affairs, considering the mess made in Greece and Ireland, which are likely to need further bail-outs. Portugal would rather turn to Brazil, suggesting Lisbon's reluctance to become an economic protectorate with austerity measures that stifle growth.
The Council states consolidation should be frontloaded in Member States with large deficits. What would stop migration of citizens to stronger economies in the Union under laws of the EU's own creation?
The Council suggests reducing the regulatory burden. Does this encompass legislation for which Europe has been the architect for decades, such as the Working Time Directive and extended maternity pay?
Decentralised and less-stifled markets are vital for economic welfare, not punitive regulatory measures.
(DE) Madam President, as we know, three explosive issues were discussed at the meeting of the European Council in which the EU decisions were, in my view, characterised by incorrigibility and a failure to grasp reality.
On the one hand, the EUR 700 billion rescue package will soon be exhausted and may also drag the EU's net contributors into ruin. Instead of admitting the failure of the stability mechanism in the interests of efficient crisis management, the EU has simply multiplied the risk for everyone.
On the other hand, it is open to question whether an opposition formed by former Gaddafi ministers is really interested in democracy. I am very unnerved by the fact that the military commander of the Libyan rebels has been identified as a long-serving CIA agent.
Finally, the nuclear power plant stress tests, which are to be carried out on a voluntary basis without consequences, are further evidence of how divorced Brussels has become from reality. However, the Commission really missed the boat when it reactivated a twenty-year-old regulation without adjusting the limits for radioactive foodstuffs.
(FR) Madam President, President of the European Council, President of the Commission, on the Economic and Monetary Union the outcome of the European Council is impressive. Well done! We must, however, understand that this will present a new and formidable problem, namely political acceptance of the decisions thus taken, on two levels.
The first level being between the Member States themselves. Ever since this Euro Plus Pact process began it has been based on purely intergovernmental consensus, at the initiative of the largest Member State. This is fine if it is a one-off. However, if, over a number of consecutive years, we continue down the same political path, we run the risk of heightening national tensions. The German Chancellor has already been booed on the streets of Athens and Dublin. This intergovernmental procedure therefore needs to be transformed gradually into a genuinely European procedure, one not just for the EU, but for Europe as a whole. This is the thrust of the amendments adopted by Parliament, and we should thank and congratulate Mr Juncker and you, Mr Van Rompuy, for having adopted them.
The second level is acceptance in the eyes of the public in each Member State. How would opposition parties in our countries feel if they were bound by policy directions about which they had never been consulted? Let us look at what happened yesterday in the Irish elections. Let us look at the electoral debate today in Portugal. The only way in which these recommendations can acquire political legitimacy is to ensure that national parliaments are involved from the very outset, throughout the process of the European semester, and yet the Council conclusions only mention these parliaments in passing, in the same category as regions, social partners and NGOs. Infinitely much more is at stake. The decisions taken mean we now have to explore a new dimension of European democracy.
(Applause)
(DE) Madam President, the Council and Commission are quite right when they suggest that the public budgets in Europe need to be consolidated. However, if we look at how this works and how it will continue to work in the future, then it is evident that the wrong people are being affected. Schools are being closed, teachers are losing their jobs, researchers are finding themselves out on the street and public investments are being cut or left to stagnate.
I would like to ask Mr Van Rompuy and Mr Barroso: Is this your intention? Of course you will say that this is not what you want and that other areas are to be cut back. My question then is: Where are the cuts to be made? My key question is as follows: If you believe that the cuts should be made elsewhere, then why is it that the draft that you propose for decision making in the 'six-pack' for economic governance makes no distinction as to whether a country purchases tanks or weapons of war or invests in an ailing national economy, or whether it makes an investment in the future? Or perhaps whether it invests in a modern energy supply system and in the education and training of its children? Romano Prodi once famously said that these drafts are stupid. His words are still true because this distinction between good and bad investments cannot be made. Our only choice is to improve these drafts, because Europe cannot be governed sensibly if such distinctions are beyond us.
My last question is: Where is the income to be found that will enable us to move forward out of the crisis? After all, we cannot just save our way out of the problem. Mr Barroso, we await your proposal on the financial transaction tax in Europe, something that this House has backed with a large majority. Give Europe a chance and avoid wasting any more time with pious words.
(DE) Madam President, Mr Barroso, Mr Van Rompuy, listening to you carefully one gets the impression that everything is ship-shape: the euro is secure, we have a new Stability and Growth Pact, we have an ESM and we have a Euro Plus Pact.
I would say this quite clearly: 'While I have heard the message, I am not sure I believe it.' We should not lose sight of the starting point for all these deliberations and measures, namely the run-away debt of some euro Member States, the loss of competitiveness, economic distortions and, as a consequence, an increasing current account deficit that has to be financed.
It is already obvious that many Member States will not be able to meet the conditions of the new Stability and Growth Pact with the best will in the world. The ESM will not help to overcome economic distortions because no one has seriously faced up to the idea that a euro Member State could become insolvent and because the prospect of financial aid from the ESM will lead to further laxity.
The so-called stringent regulations will prove to be relatively lightweight in practice. The need for unanimous resolutions is resulting in the horse-trading that was a familiar fixture in the past. Finally, the pact for the euro is much too non-committal to cause destitute countries to implement far-reaching real economic reforms.
Overall, therefore, I fear that we will not succeed in eliminating the root cause of the problem. We shall have a permanent overdraft facility whose credit parameters will have to be increased at regular intervals. This will turn into a bottomless pit and the citizens in the states that will have to foot the bill will find themselves duped once again. Public confidence in Europe will decline even further as a result.
(NL) Madam President, I have a personal question for Mr Van Rompuy. The war in Libya goes on. We have seen that there used to be warm relations between the Libyan leader and European leaders, who were like best mates in a playground.
Last time, I showed everyone some photographs, including of you, Mr Van Rompuy. I believe you to be a man of integrity, an honest man, even in politics. You are consistent. For that reason I have foregone the photographs. Hundreds of people were killed in Lockerbie, many of them Europeans and then we see European leaders meeting with this murderer. When I saw you, therefore, I felt let down. Perhaps it was precisely because you are in this job, between prime ministers and presidents and other chosen individuals. I want to advise you, however, to keep your feet on the ground.
Europe must stand on the side of freedom. The essence of this project is freedom, something that you and Mr Barroso, who was also very friendly with Mr Gaddafi, neglected and that leaves me feeling let down.
Madam President, so far we have dealt with the crisis but now we need to deal with the fundamental problems that caused the crisis - namely the large deficits and the weak public finances.
That is why the reform of the Stability and Growth Pact is of utmost importance, not only to reach the aims and targets but also to have credibility in the economies of Europe. We also need to tackle the problems of the lack of competitiveness and economic growth. That is the main task we need to deal with in order to fight poverty and create jobs, but also to secure prosperity.
Of course, Member States have a fundamental responsibility here to restructure budgets, giving priority to social security and investments in growth at the same time as deficits are reduced. They must reform markets, including labour markets and other opportunities for small and medium-sized enterprises.
That is what Member States must do - and much more - but let us also underline what the European Union as such must do. We must have the same level of preparedness to restructure the budget of the European Union as we are demanding from Member States, ensuring that we give priority to growth and investment, research and science and open markets.
We also need to ensure that we are reforming the European market. Seventy percent of the European economy is in the service sector, but the Services Directive is rather limited in that perspective. The future of the European economy lies in the service sector and the knowledge economy. There is strong demand for the Commission to put forward proposals making the internal market applicable to the whole knowledge economy. That is the key issue in making Europe the leading knowledge economy in the world.
(FR) Madam President, Mr Van Rompuy, Mr Barroso, following this crisis, what is the European Union's most potent weapon where global competition is concerned? You have defined it yourselves: the EU 2020 Strategy.
Yet when I look at what you are doing in terms of economic governance, I get the impression that there is total contradiction. Indeed, if one looks at the stability pact and economic governance, you are shifting from a coordination strategy to a supervision strategy, resulting in a Washington consensus becoming a Brussels consensus. When you talk about structural reforms, you talk about wage cuts and an increase in the retirement age.
I am going to talk to you about the real structural reforms that we need. We need public investment, first and foremost in education. Did you know that during the whole period of the Lisbon Strategy, half of the Member States reduced the budget they spent on education? Did you penalise them for doing that? Are you aware that the European Union will never implement this 2020 Strategy if we do not pool investments for the future, if, when you assess the public expenditure of Member States, the only expenditure that you treat differently, where you take quality into account, is when Member States introduce capital-funded pension reforms, whereas you ignore those who are inclined to make efforts with regard to education?
When I look at the situation in Ireland today, one thing strikes me. Day in day out you decide to save banks; meanwhile, the Irish are sinking. This is not the European Union we want. I would prefer us to 'save' the people of Ireland rather than their banks. What is more, in order to save the banks, you invented 'stress tests'. I am now under the impression that every time we come up against a problem, we introduce stress tests. These are the new talking shops. There is a stress test for nuclear energy, a stress test for banks; there might even be a stress test for the Commission one day. Perhaps we will suggest it. I personally, however, would prefer to see the Commission take the initiative and be where it should be.
When I look at the opinions of the European Central Bank today, I get the feeling that it is more concerned about what is not included in its mandate, namely wage levels, than about the viability of our banking system and its effectiveness in bringing about the public investment we need. This Parliament has submitted proposals on the taxation of financial transactions and on Eurobonds, but you refuse to consider them.
Mr Van Rompuy, Mr Barroso, it is time that you listened to the proposals coming from this House, to ensure that the strategy that you yourselves have adopted is a success.
(SV) Madam President, at its recent meeting, the Council also debated the issue of the safety of nuclear power plants and European reactors. This is a topic that is now the subject of negotiations in Parliament. We will have a resolution that will be put to the vote on Thursday.
I believe that most European citizens probably believed that stress tests had been a matter of course as part of the safety measures with regard to nuclear power for decades. That is not the case. The proposal that has been adopted by the Council in its conclusions is far too weak. We need to test not only the technology and the geography but also the safety culture and multiple risks. We must ensure that there is openness and transparency. It is totally unacceptable for governments and national authorities to audit themselves in this area. There clearly needs to be independent checks, facts must be made public and full transparency must prevail under the scrutiny of the Commission. That is the only way we can make this technology credible for the future. We also need to renegotiate the institutional structure, which is as old as the European Union. It must be updated. We must have European safety standards within the system and, finally, we must ensure that the Council, too, puts forward proposals when it comes to energy efficiency, alternative energy sources and a timetable for these.
Madam President, the most important conclusion from the Council meeting was not headline-sexy. It said that the single market has a key role to play to deliver growth.
But is this all talk? On economic governance, I already see colleagues wanting to water down the Stability Pact, and when it comes to supporting businesses, we are not much better.
MEPs flock to sign up to campaigns for cyclists and horse welfare, but when it came to campaigning to cut red tape for small businesses, only a third of us joined in and there was only one UK Labour signature. The Commission promises to unlock venture capital, which is laudable, but almost laughable given that it spent all of last year trying to legislate it out of the market altogether.
It is time to walk the walk. Nine heads of state have signed a letter on specific actions for business, trade, innovation and investment. They call on us to choose growth. I certainly do.
(ES) Madam President, the European Council has adopted a series of measures covering governance, budgetary rationalisation, competitiveness and so on and I must say that they are all along the right lines.
The European Council's 16 points are largely due to the work of President Van Rompuy and President Barroso, to whom I first of all offer my congratulations, because I do value - some of us do value - what you have done as leaders of the institutions.
However, the problem is that not only are we going through a financial crisis, we are also experiencing a crisis of confidence and a political crisis in Europe and in the European nations. The problem is not simply one of assessing the actual economic and technical contents of the European Council. At the same time as there are meetings of the European Council, European, national and regional elections are being held and all of these confirm our apprehensions. Extreme positions are being adopted. Some of these positions are currently taking refuge in forms of nationalism. Therefore, you must be very well aware that our problem is not simply to face up to the crisis, but to face up to the political and social consequences of that crisis.
It is not simply a time when there is, as a fellow Member quite rightly said, a north-south crisis in the European Union. These are new times and a particular feature of new times is that crises mount up and proliferate and are not resolved. They turn up unexpectedly, both inside and outside the EU. Moreover, these new times basically demand new ways of thinking at both individual and institutional levels, and that is the major political challenge that faces us.
Any change in one's personal way of thinking starts with that person him or herself. First of all, if that person is a Member of this House, he or she must say in what ways Parliament must change if it is to deal with new times. The same goes for members of the Commission and the Council; each and every one of us must be able to face up to this issue.
However, in any case, the main thing is not to go off course, because you are heading in the right direction.
(ES) Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, this is the first crisis to affect the euro area, and when the crisis occurred it became clear to us that the European Union was not equipped to deal with it.
There were design faults, such as the lack of planning regarding financial assistance to countries within the euro area, inefficiency in fulfilling commitments in the areas of public finance and competitiveness and increased macroeconomic imbalances and divergence within the euro area.
We saw how steps that had been taken so as to have a European voice in the areas of foreign policy and security, were not supported in the area of the economy, despite the imperatives of globalisation. Our economic potential could not be turned into economic leadership at world level and the imbalance between the single currency pillar and the intergovernmental economic pillars became all the more evident.
If we are to provide an adequate response, we must make progress on integration. There is no national way out of the crisis, unless some people have got the wrong century. That is why, on 24 and 25 March, the European Council took important, even spectacular, steps in the right direction. The implementation of the European semester, the adoption of the permanent stability mechanism, along with the commitments made before Parliament, including the legislative package, which will have to be balanced by Parliament, are all steps in the right direction. The Euro Plus Pact does, without a doubt, represent a step forward but much remains to be done. The crisis is still there, there are 23 million unemployed and there are still important clouds on our horizon and major challenges to face.
That is why we need a three-dimensional pact with the citizens of Europe because there are limits to austerity policies and we need to promote a policy of growth and employment through investment in order to redefine our economic model and fulfil the objectives of the Europe 2020 Strategy.
A policy of fiscal and financial sustainability requires a European framework as much in the area of sovereign debt as in the recapitalisation of financial bodies and we need a genuine European social pact to introduce improved productivity, with social standards, progress in taxation and the bringing of the welfare state up to date.
- (CS) Madam President, what happened at the European Council meeting on 24 and 25 March 2011, and the contents of the text that was adopted, amounts to a narrative on the promotion of fiscal unity by the back door. The creation of the single currency of the euro and the period of existence of this currency comprise a history of ignorance of economic laws, broken rules, lies about the size of public finance deficits and deception in national statistics. The Stability and Growth Pact was adopted as the last chance to deal with the notorious rule-breakers, and it has been violated by everyone for years. How could it be otherwise in the Euro Plus Pact, I wonder, given the different nature of the national economies, the different inflation levels and the different levels of unemployment? I consider the proposed harmonisation of the underpinnings of corporation tax to be particularly inappropriate.
(PT) Madam President, President of the Council, President of the Commission, firstly, I would naturally like to congratulate you on the results of the Council meeting of 24 and 25 March, particularly on the consolidation of the European semester, but much more than this, on the institutionalisation of the European Stability Mechanism and on the Euro Plus Pact that came out of the euro area summit of 11 March.
I believe that these are very positive results for Europe, and it is just a shame that this process was not fully concluded on 24 and 25 March. I believe that, if we had given this signal, if the Member States had given this signal in the Council, completing this fund reform package in full, we would be in a stronger position today for facing the next 3-4 months, and we would have partly alleviated the effects of the crisis currently being experienced in my country, Portugal, about which I also need to say something. This is that the Portuguese Social Democratic Party (PSD), which is fully integrated into the Group of the European People's Party (Christian Democrats), is absolutely and completely willing to fulfil all requirements and obligations for being part of Europe. That is what we have been doing, even at this time, when there are difficulties with regard to short-term financing. In contrast to what the government of the Portuguese Socialist Party (PS) has done, the PSD has been demonstrating its total willingness to provide Europe with the guarantees necessary in the context of this crisis. Therefore, without bringing domestic politics into the European Parliament, I would like to signal the PSD's commitment to and complete guarantee of the strict timetable that the country will need to adhere to following its elections on 5 June.
(HU) Madam President, President of the Commission, President of the European Council, the agreement reached at the European Summit was the first major political success of the current Hungarian Presidency. It is primarily a conservative success. Its implementation depends on unity. For this reason it is regrettable and requires explanation that four countries with conservative governments did not accept the Euro Plus Pact. It is regrettable and turncoat behaviour to recommend something to others that we, as the Presidency, do not consider acceptable for ourselves. Whoever stays out misses out. A country which does not aim for a breakthrough based on knowledge and competitiveness but for cheap wages and winning the tax competition will be the poorhouse of the European Union even in the medium term. As I have mentioned tax competition, Commission President, President of the Council, how do you explain that the Council did not discuss the issue of tax havens? Do you think that this is not a problem for European citizens? You are mistaken! We expect much more progress from the Council and the Commission.
Permit me to also address the Japanese natural disaster and the consequent industrial disaster. There are 12 000 dead, 17 000 missing, hundreds of thousands are homeless and millions are without work. The European Union, which considers solidarity an asset, must help. The disaster shook the world's energy and raw materials markets. It will determine the political and economic environment for a long time. It is imperative that we improve the world's nuclear safety. It is imperative that we devise rules that make this possible. It is imperative that we boost research and development investments and strengthen diversification in European energy policy. These objectives, Commission President and President of the Council, have already been formulated in the 2020 objectives. It is the Council's and the Commission's job to build the road leading here and generate the resources for this. We wish you every success in this.
(EL) Madam President, without wishing to underestimate the importance of recent decisions passed by the European Council, the defining quality of European decisions over the last year has been too little too late. This is not because important steps forward have not been taken; it is because we cannot use the past and what we did in previous times to stabilise and strengthen the euro area as our benchmark today; our benchmark must be how efficient we are in dealing with the crisis. Unfortunately, however, we are not efficient when it comes to the markets - just look at how the cost of borrowing has risen over the past few days for countries in the region, especially Portugal - and we are not efficient or persuasive, unfortunately, when it comes to the European public, who increasingly feels that Europe is part of the problem, not part of the solution.
The European Parliament, in two recent resolutions, and prominent figures across the entire political spectrum have pointed out that, if we want an effective and global response to the debt crisis, we need to seriously consider the possibility of a system for issuing Eurobonds. At the same time, the majority in the European Council tells us that this cannot happen, because it would create a moral hazard for fiscally healthy countries in times of crisis. While they cite the moral hazard in order to campaign against Eurobonds, they are creating a moral hazard at the expense of the countries with financial difficulties, by officially and unhesitatingly tabling the prospect of controlled bankruptcy and the involvement of private individuals in cost-sharing, thereby perpetuating the crisis by keeping the cost of borrowing unnecessarily high.
If we truly want private individuals to be involved and fairer cost-sharing, then we should seriously examine the question of a financial transaction tax as a matter of priority, so that some of the revenue can be used to finance the permanent mechanism.
(BG) Madam President, Mr Barroso, Mr Van Rompuy, the crisis which we are going through at the moment confirms the need for visionaries in Europe, not only among decision makers but among ordinary citizens too.
It is sad, but true. We wasted a lot of time and missed out on numerous opportunities during the years of growth. Creating the single currency has undoubtedly been a success. However, it looks like a beautiful house with a damaged roof. We moved in when it was dry, but now the rain has come and is falling on the euro area in the form of a high deficit and debt level, with low creditworthiness.
The Euro Plus Pact and the decisions made by the Council mark a step in the right direction. The economic semester is a measure which will provide our economies and budgets with greater coordination and resilience in financial crises.
I am pleased about and it is the right decision for 60 countries outside the euro area, including my country, Bulgaria, to join the Pact so that they can actively participate in the decision-making process on economic policies, enabling Europe to move away from different standards and principles.
I am sure that European economic policies will have to be based, sooner or later, on a Community rather than an intergovernmental method, as is the case now. Indeed, the day is perhaps not far off when there will be a new intergovernmental conference or even a convention on economic and political governance issues in Europe.
I welcome the Council's conclusion on the matters relating to Libya. The European Union must be actively committed when it comes to establishing democracy after the end of the conflict and help the Libyan people create a constitutional state and civil society. This will obviously send out a signal as well to the other countries in the region that Europe supports the legitimate demands of citizens.
Europe must also learn the lessons from the crisis in Libya and the whole Arab world. What else can we do for our close southern neighbours? Can we use our experience from the Eastern Partnership in the Mediterranean region?
Finally, Mr Van Rompuy and Mr Barroso, Europe needs operational rapid-reaction forces which can carry out missions under the European Union flag. Increased capabilities and integration in terms of security and defence are required to achieve this objective, without, of course, duplicating or replacing NATO.
(FR) Madam President, Mr Van Rompuy, there is one thing in your conclusions that we all clearly agree on: rigorous governance. No one can be against that. However, rigour should not mean zero deficit or austerity, but rather intelligent spending.
The Union's necessary competitiveness should be improved, that goes without saying, but wage cuts and social expenditure cuts should not be the only adjustable variable. Competitiveness is gained by investing in qualifications, research, excellence and major infrastructure.
Everyone here agrees on the fact that the Union and the euro are at a turning point. We are faced with having to choose between, on the one hand, a model of turning in on ourselves, where each country compares its competitiveness with the neighbouring Member State, where it looks at its rating on the financial markets and at the lowest possible contribution it can make to the European budget, and, on the other hand, a model based on solidarity - the only acceptable model - in which social standards are raised, in particular by upholding the position of social dialogue and of unions, with minimum social requirements across Europe and wage-indexing mechanisms that are protected, and in which solidarity between generations is guaranteed by a pension system which provides enough to live in dignity, as Parliament has recently stated.
Member States should be free from the pressures of financial markets thanks to a European Central Bank with a strengthened role, and we should have better regulated rating agencies, a solidarity-based model which guarantees genuine social and territorial cohesion in Europe, notably through an increased European budget, with a fundamental reform of its own resources and with the introduction, at last, of the tax on financial transactions.
Your conclusions are based on a distinct ideology that says that debt and deficit are responsible for the recession, when the real cause is the irresponsibility of financial players. Without a change in the ideological prism within the Council, we will not come out of the recession, and nor will we restore citizens' trust. There is a clear democratic deficit today, and if the Council and the Commission continue to make proposals that fail to take Parliament's opinion into account, our fellow citizens will reject our project even more.
(NL) Madam President, the last year has seen a great deal of very hard work and a number of reforms have been set in train in order to ensure that, in future, too, the European Union can remain a society in which living and working is good and just. I am therefore happy to endorse what my fellow Members have said in praising the Presidency of the European Council.
Following on from everything that other Members have already said, there are three points that I want to bring up. The first of these relates to labour costs as one of the factors involved in competition policy. During the financial crisis I often heard both the Commission President and the President of the European Council talk in praising terms of automatic stabilisers. Instead of sharp peaks and troughs these would ensure that we have a more stable economy with fewer job losses, which fits in perfectly with the social market economy that we want to be. However, some people now fear that an all-too-heavy focus on the labour costs factor in the Euro Plus Pact could too greatly limit the leeway for these automatic stabilisers to operate. My question, Mr Van Rompuy, is what is your view on this?
I have a second reservation to raise in relation to the factor of labour costs. I hear again and again from the trade unions that, in the area of wage settlement, the autonomy of the Member States and their social partners is being harmed and that we are possibly heading for a flagrant violation of the regulation of competencies under the Treaty. My question about this is, are we really treading risky ground here, or is this fear unfounded? I would also like to hear your analysis, Mr Van Rompuy, as, if this double fear is unfounded, we really must banish it.
Finally, I have a question about the common framework for calculating company tax base. In the conclusions of the spring summit, I read just one sentence - just the one - on this, and even that was without any commitment at all from the European Council in this connection. Is the conclusion that I am to draw from this that there is still no prospect of consensus for the introduction of this common framework for calculating company tax base and that, when it comes to increased cooperation in this regard, the best we have is dreams? Thank you in advance for your answers.
(EL) Madam President, Mrs Podimata has covered the financial issue for me. I shall comment on another very important issue: the issue of nuclear energy. What has Japan taught us? Two things: firstly, that no one can be ever be sufficiently well-prepared for natural disasters or combinations of natural disasters and, secondly, that nuclear energy is never completely safe.
What are we doing? We are accusing Japan of negligence. We are saying that it was not nuclear energy, it was Japan that was not safe. We are saying that we shall carry out our own inspections of nuclear power plants, so that we can see which are not safe and which are and then we will develop them. This means that we did not learn our lessons from Japan. We are not as prepared as Japan for disasters; we hardly even have a civil protection policy for cross-border problems, such as a nuclear accident.
We must stop calling today for new nuclear power plants to be built. We must invest not in the development of nuclear energy, but in developing the efficiency of photovoltaic and other renewable energy sources. The impact of nuclear energy is cross-border and the European Union is responsible for it, which is why, Mr Barroso and Mr Van Rompuy, it will be your very serious responsibility if we fail to take the necessary precautions against another accident.
Madam President, I would like to touch upon three issues. First, I think that the Council summit meeting brought very important and positive results, given the difficulty of the situation and the context. I welcome the formula of having an inclusive Euro Plus Pact open to those who are not yet eurozone members, as President Van Rompuy said.
At the same time, we are creating a European stability mechanism safety net. Could we not consider that in both mechanisms in Euro Plus, which is an obligational commitment to observe certain rules of behaviour in macroeconomic and macro-financial policy, and also in ESM. The safety net should be open so that both convergence and solidarity, which is ESM, may be inclusive and not exclusive.
My second remark concerns neighbourhood policy. We seem to be redesigning our neighbourhood policy. The stimulus is coming from the South, but it is important for our overall neighbourhood policy. I hope that it will be - if we read the documents by Baroness Ashton and Mr Füle - far more society-oriented, more generous towards those societies and demanding of authorities and governments. We should move away from short-sighted economic interests and base this policy on a human rights and democracy approach, moving from status quo policy to transition policy. But when we create this new paradigm it should also be applicable to the East. We should be more human rights and democracy-based and more society-oriented and less authority-oriented than we are now.
My third point concerns EU-NATO. In Libya we have a new experience of EU and NATO cooperation, which is a relationship which we do not yet fully understand. We also have an old experience in Afghanistan, which is not always good. At the same time, this relationship is important. Let us aim to be successful this time.
(LV) Madam President, ladies and gentlemen, I believe that we must draw a clear dividing line between the past and the future. As far as the past is concerned, I should say that a separate solution must be found for the particular cases of Greece and Ireland. I believe that we must allow those losses to be written off by means of a structured plan, so that these societies may get back onto their feet. It is not correct to continue punishing the taxpayers in these countries for mistakes in fact made by the private sector, specifically by the banks. As far as the future is concerned, we must look to what after all is our goal for Europe. That goal is to secure stable growth. However, in order to secure stable growth, the necessary means, and this is also what is being discussed at the Council, is to secure low levels of government debt.
What will low or little government debt ensure? It will ensure the confidence of the financial markets in these countries, which will in turn ensure low interest rates, so that businesses in those countries may again recover and develop. When businesses develop, investment will follow. With investment will come jobs, which are essential for us in Europe. This process, namely reducing government expenditure, so that the level of debt is low, does not, moreover, exclude investment.
Several members have mentioned that investment is essential, that we cannot, as they say, 'save ourselves out' of this crisis, that we must invest. I can specifically cite the example of my country, Latvia, which has not only taken significant savings measures in the last two years, but this year, in 2011, has allocated one third of the national budget to public-sector investment. It is therefore possible. We have to go down this road in the future, to avoid arriving where we have arrived today. Thank you for your attention.
(RO) Madam President, the European Council took a significant step towards creating the European Stability Mechanism by adopting the decision to modify the Treaty of the Functioning of the European Union.
The future mechanism will ensure a stable, consistent response to any situations where the euro area is destabilised. It is excellent having such a mechanism. However, it is preferable not to end up in such situations, which means that the disciplinary measures set out by the economic governance provisions should also be applied consistently. All Member States must help maintain stability, whether they are part of the euro area or not. This is why the creation of the Euro Plus Pact, which has also been joined by countries outside the euro area, including Romania, is an extremely positive development.
Implementing the European Semester will help coordinate European economic policy by improving competitiveness, cutting red tape, promoting education and boosting the labour force. However, these priorities must be very quickly converted into specific domestic measures.
The success of the new European structural reforms is closely linked to strengthening the single market. The Union needs a strategy which will help create jobs and relieve the shortages in the EU's labour market.
I welcome the Commission's intention to present the Single Market Act, which should be adopted by the end of 2012. However, I regret to say that the priority measures which will give new impetus to the single market and competitiveness do not include any mention of the need to ensure the free movement of all European workers, focusing only on the free movement of services.
(MT) Madam President, the people fleeing the war in Libya are now coming to Europe, especially to Lampedusa and Malta. In my country, people have two concerns.
Firstly, they do not know how many people will come. This is a fear which cannot be countered because we do not know how many people will cross over. Secondly, people are very concerned because of the uncertainty about Europe's willingness to help this time round. This is a fear we can and should address because a solidarity mechanism already exists in our legislation, in Directive No 55 of 2001. What we should do is use it.
The Commission appears to be giving two reasons for not having made use of it. Firstly, that there is no majority in the Council of Ministers. I appeal to President Barroso not to cite this as reason. The Commission should show political leadership and take the political initiative to table a proposal for this mechanism to be activated.
The Commission is also stating that the numbers are not yet large enough. However, we should be careful. The number could be small in relation to Europe as a whole but very large for a single country expected to host them all on its own.
I therefore appeal directly to President Barroso to activate the solidarity mechanism and to President Van Rompuy to tell the Council of Ministers to show concrete solidarity.
Madam President, the results of the European Council could be seen as politically and institutionally satisfactory, but the message from today's debate is that the crisis is not over. President Barroso has said that the economic situation remains difficult and uncertain, Mr Verhofstadt has confirmed that we are filling in the holes, but that the crisis has not been solved, and President Van Rompuy has said that the problems remain.
This is the result of past mistakes and the lack of appropriate instruments. We need to draw conclusions about how these past mistakes happened and how the staggering debt burden and deficits were created. What was wrong with the policies of Member States and the EU institutions? Without thorough analysis and conclusions, that should become a commitment for all involved, we cannot avoid repeating the same mistakes. The central issue remains enhancing competitiveness. I hope that the Commission's new Single Market Act will be truly ambitious. At least the digital single market topic has made a breakthrough into EU priorities.
Last but not least, this week the new Estonian Government will be confirmed. At the recent elections, Estonian voters demonstrated anti-European tendencies, returning the existing Government with an increased majority despite heavy cuts in the budget ...
(The President cut off the speaker)
Madam President, there is much to commend the Council conclusions as we look to the future - perhaps less so when we deal with the present and the past.
I was interested in the comments made by Catherine Day, a senior Commission official, in Ireland last week when she said that the shine had gone off Ireland. I hope that does not mean each of us individually, and I hope that, given the results of the stress tests and the very strong action of the new government, the shine will come back to Ireland. I hope, too, that it comes back to our people, who are very depressed and disillusioned by a feeling that they carry a very heavy burden for the rest of the European Union.
I would ask those who wag their fingers in anger about incorrect behaviour by individual countries and citizens to please remember that there were others who also joined in at the party - I speak of European banks, who tried to profit from the boom that existed not just in Ireland, but elsewhere.
However, there is a ray of hope in the Irish media this morning. I see that global finance giants are backing our economy in the wake of the stress tests, and I hope that they realise that the Irish have fixed a problem for the rest of Europe, and will show us much-needed solidarity on interest rates.
(DE) Madam President, Mr Barroso, Mr Van Rompuy, I would like to ask you a few questions. It is good that an agreement has been reached. It is good that the European economy and European currency will now be better protected. But is protection enough on its own? Is it not necessary to go further? Is it not necessary to stimulate an upturn, so that we can preserve what we are protecting? I believe that too little is being done and that the wrong strategy is being followed.
Why is the European Union investing in the export of cucumbers, bananas and live cattle rather than in universities, places of learning and schools? This is something which we need to consider. When you say that we have no money for this, then perhaps what is needed is some reorganisation. We should consider whether we need new sources of income, in which case we need look no further than those who have always profited from this unspeakable situation.
Mr Barroso, what is the real reason for your Commission's opposition to a financial transaction tax? Please answer this question for me. You need to decide once and for all whether you are on the side of the financial industry or of our citizens.
(FR) Madam President, Mr Van Rompuy, Mr Barroso, I would like to thank the chairs of the political groups for cancelling their meeting of the Conference of Presidents so that this debate could be held in plenary pursuant to Article 15.
Concerning the stability mechanism, I would like to follow on from what Mr Lamassoure said by raising the issue of political control and specifically the issue of regulating this mechanism, and to find out who is going to grant budgetary discharge for this financial instrument.
I will conclude my speech by asking whether the moment has not come for the Commission to provide us with a comprehensive report on public support to credit institutions, and in particular on all financial flows and on sovereign debt.
Finally, I suggest that we consider the possibility of creating a European public rating agency to address the major problems we are having with private agencies, because rating a country is very different from rating a private company.
(ES) Madam President, at the beginning of his speech, Mr Van Rompuy pointed out that within the space of 49 days there have been three decision-making European Council meetings and a summit. In other words, what had previously been a three- or six-monthly event is now the habitual manner of governing the Union in order to provide an immediate response to immediate challenges.
However, beyond these immediate challenges lie the future horizons of the Union, and the horizons of the Union depend on our ability to compete. What resources do we have, at the present time, to generate knowledge? We have few world-beating universities, we devote a smaller percentage of income to research and development than do the emerging and the developed countries and, at the same time, our businesses play a very minor role in research.
We must acquire a European dimension with coordination between European universities and with curricula which generate excellence and cooperation.
Madam President, the Presidents of the Council and the Commission spoke of the Euro Plus Pact and of the single market. I have a question about each.
Do they agree with the President of the European Central Bank that a far larger European stability mechanism will be needed? If they do not agree, is it simply because true professionals can rarely admit in public what they know to be true in private?
The only participant in the single market which implements the rules 100% is Norway. Since the real stress test in the crisis we face will not be of any bank or any nuclear installation, but of the solidarity of European Union Member States, do the Presidents of the Commission and Council believe that there are good chances of greater solidarity than we have seen in the past?
- (SK) Madam President, one of the topics of negotiation at the Council of the European Union was the definition of the new eurozone crisis mechanism. Even though the leaders of the governments present reached agreement on the creation of a fixed eurobond, it seems they will need to have further discussions with experts in their own countries as to its final form. When the Slovak prime minister, Mrs Radičová, returned home from Brussels, she found that she lacked sufficient support in the national parliament for the position she had taken in the Council negotiations.
Without a proper and precise finalisation of the mechanism to regulate the bankruptcy of insolvent countries, activated within the framework of the eurozone, the proposed permanent mechanism will instead become a permanent instrument for European indebtedness. That is why no responsible national parliament can accept it in such a form. I would therefore like to ask you, Mr President of the Council of the European Union, to take greater account of qualified expert opinions in political proposals.
Madam President, paragraph 5 of the report from the meeting says that policy measures will be presented to correct harmful and persistent macroeconomic imbalances and improve competitiveness, but in the introduction the talk is of promoting trade with third countries.
Imports from third countries, particularly the so-called emergent economies, are the greatest single cause of trade imbalances and the inability to compete. It would be impossible for developed economies to compete with manufactured imports from these countries without driving our wages down to their levels.
Indeed, this is hinted at in the section on page 16, on fostering competitiveness. It says 'there will be assessments of wage and productivity developments and competitive adjustment needs'. Whatever does this mean?
It could only mean one thing. Wages must be adjusted downwards to make goods competitive with those of the emergent economies. While principles such as free trade are sacrosanct, the economic interests of European workers, it seems, are dispensable.
Madam President, I do not like to be in tow or obligated to anybody and neither do the Irish people - an independent race. For that reason the recent EU-IMF bail-out hurt the Irish people badly. However, I do not share the opinion that Europe is to blame for it. It was largely due to Ireland's incorporated banks, regulator and government, not the Irish people - but the Irish people are now being forced to pay the price and the burden is too large.
For that reason I would ask two things: one, the interest rate should be reduced, and I would like to thank Commissioner Rehn and President Barroso for their vibes in that regard. Secondly, I think bondholders will have to pay a price - if not a haircut then, at the very least, they deserve a bit of a shave. Individuals do not get a guaranteed interest-free investment and neither should bondholders. If those two things were done then we might be able to make progress.
(FR) Madam President, Mr Van Rompuy, Mr Barroso, ladies and gentlemen, the Council's conclusions on economic policy and the Euro Plus Pact open up a real European Pandora's box, out of which only problems will arise, and European citizens will have to face those problems. The calling into question of social welfare and wage-indexing, the linking of productivity and wages, reduced purchasing power and an increase in the retirement age are just a few examples of the austerity crisis that awaits us. I am appalled to see that the Council has clearly not learnt any lessons from the crisis.
Of course, we need a policy based on budgetary responsibility and rigour, no one is disputing that, but we should not insist that the citizens make all of the effort, since they are our only chance of coming out of this crisis on top. You forget all too quickly the financial and banking sector, which should also contribute to these crucial efforts and should above all act more responsibly.
When will we finally see a tax on financial transactions? At a time when 16 million Europeans are out of work, prices are soaring and speculative shocks are shaking the continent, the Council is placing the burden of sacrifice on labour and workers instead of on capital, and that is unacceptable.
(HU) Madam President, President Van Rompuy assessed the Euro Plus Pact as a new stage of future economic coordination, and this is indeed an entirely new period in the field of macroeconomic coordination. Prime Minister Viktor Orbán, the President-in-Office of the Council of the European Union, viewed it similarly, describing it as a pillar of the future European economic system. At the same time, it is unfortunate that Hungary's name was not among those listed by President Van Rompuy, because regrettably Hungary is not taking part in the Euro Plus Pact. Very many Hungarian citizens and economists do not understand either why the Hungarian Government decided in this way, because Hungary is a small country with an open economy, and the argument that this would have obstructed tax competition is unsound since it is only about the harmonisation of the corporate tax base. It is a shame that Hungary has missed out on this.
(DE) Madam President, the EU is a master of procrastination. For decades, Gaddafi was treated as a serious partner, for decades the dangers of nuclear power were swept under the carpet and now we are pumping money into a safety net that is obviously not working. Why can people not see that the euro crisis cannot be resolved with the safety net? First Greece and now Portugal has been downgraded by US rating agencies and the rescue package now only benefits banks and speculators who are gambling on bankrupt euro Member States.
That is why I say it is time to end the safety net and to draw a line under the plans for Eurobonds. If the bankrupt states remain in the euro area, this will mark the beginning of the end for the euro. For this reason we would be better advised to use the billions earmarked for the rescue packages to stem the stream of refugees from North Africa with sustainable local projects or to secure genuine independence from nuclear energy. This would certainly represent a better investment than simply squandering the money in the casinos of the international rating agencies.
(PT) Madam President, those who are pushing Portugal into this supposed aid do not really want to help, rather they want to make money by sinking us and sinking the euro. That is because in this Europe, where solidarity, cohesion and Community method have become empty words, this supposed aid is only to pay the banks that pushed us into the vortex of debt currently sucking us under, all at public expense, with the neoliberal measures of the Euro Plus Pact, with no investment to relaunch growth and employment, no Eurobonds, no financial transactions tax and no measures for dealing with the macro-economic imbalances that are destroying the euro.
In this Europe, where there are banks that are too big to fail, but states and peoples are allowed to go under, either blindness or vested interest explains the fact that the Commission and Council have given up taking action against tax havens. Will it be possible to clean up, regulate and supervise the financial system, while allowing the black holes that are instrumental in corruption, tax fraud and evasion, and organised criminality to remain untouchable?
- (SK) Madam President, I would first like to draw attention to the incorrect theme of the conclusions from the Council meeting, which is that we have economic growth and at the same we must make savings. The obsession with fiscal consolidation in a period of crisis may prove fatal for us. Our unequivocal priority should be to restore employment and sustainable economic growth.
Ladies and gentlemen, it is the citizens who are bearing the main brunt of the crisis. On the one hand, they are losing jobs and are hard hit by government cost-cutting, and on top of this is the threat that the money needed for reinforcing the eurobond will come exclusively from their taxes. It should be the players from the financial sector that take the main role in reinforcing the eurobond.
Madam President, President of the Commission, what the Union needs now is coordination of economic and social policies with the aim of stimulating employment and getting out of the crisis. We also need a clear consensus on protecting the euro, with the private finance sector playing a part.
(DE) Madam President, the revision of the Treaty led to the inception of the ESM. I again appeal to everyone to observe the relevant criteria. After all, placing another Member State and its citizens in the firing line is irresponsible in the context of the prevailing, continuing structural crisis. The ESM can only have its justification if all states meet with their budgetary obligations and agree to implement cost-efficiencies.
The crisis in Japan has shown us just how 'safe' nuclear power can be. Nature is a stronger force than man can harness. In view of the history of Chernobyl, we can only hope that the stress tests will be approached with greater caution than the limits imposed last week. It is time to put an end to nuclear power. So, let us finally concentrate on the renewable energies. For example, the NorGer undersea electricity cable project could replace 60 nuclear power plants.
(LT) Madam President, I welcome the fact that the European Council managed to reach an agreement on certain issues that are particularly important for Europe. I would like to single out the issue of the European Semester and its importance as one of the priorities. I believe that priority should be given to the restoration of credible Member State budgets and social justice and to fiscal sustainability, and this would create the conditions for stability and for Member State economies to recover more speedily. It is very important for consolidation efforts to supplement structural reforms, particularly in implementing priorities in the European Union set out in the Europe 2020 Strategy. A particularly important role should also be played by the Commission, which should monitor Member States' actions very responsibly and follow the implementation of specific measures in accordance with national stability and convergence programmes. Furthermore, significant concern remains as regards the attitude of the European Central Bank, the Council and the European Commission to the situation faced by commercial banks, as well as the actions of foreign rating agencies.
Madam President, honourable Members, regarding the assessment of the last European Council, I believe that the analysis I presented was fairly well balanced and fairly reasonable.
I think it is right to recognise that we have made important progress on the structure. If we compare what we have now with what we did not have beforehand, it is undoubtedly an important step forward. There has been, for instance, the creation of a permanent stability mechanism, which was not even provided for by the Treaty. Furthermore, this Parliament, by an overwhelming majority, supported a limited reform of the Treaty in order to create a new instrument, an instrument which did not even exist before.
Therefore, let us be intellectually honest in our assessment. I believe there has been substantial progress in terms of the reaction to the crisis, in terms of lessons learnt with regard to the shortcomings we have seen in the past, whether at instrument level or policy level. However at the same time, I said, very clearly in fact, that this might not be enough. It is one thing to have the structure, the architecture, but it is another to have the policies to be applied. Indeed, the real test will be to see, after this, what governments, and also our institutions, will be able to deliver in terms of substance. Substance is more important than instruments.
At the same time however, I have told you, with great transparency I think, that when we talk about ambition, the Commission would have preferred to have gone further in some areas. We highlighted for instance the fact that for the permanent stability mechanism, we were in favour of more flexibility. Unfortunately it was not possible to reach a consensus for this higher level of ambition. Having said that, I think it would be a mistake to reject the gains we have achieved.
Staying on the subject of ambition, I would like to emphasise this important aspect, because some have suggested that the Commission should submit other proposals. Practically everything you have said, the Commission has already proposed. On 9 May 2010, the Commission - myself and Commissionner Rehn - tabled a legislative proposal relating to a wholly Community-based approach to the stability mechanism.
We proposed the pooling, for instance, of debt management, what are referred to as joint and several guarantees. This was rejected by our Member States. Not by you, but obtaining the Member States' approval is essential, Mr Verhofstadt. We presented the text at the euro area summit. It was rejected by a large majority of Member States. That is the reality.
On the specific matter of unanimity or majority rule for the permanent stability mechanism, I myself suggested the latter; I insisted, in the presence of the President of the European Council and certain Heads of State or Government, that they should accept a qualified majority rule. However, it was rejected.
Consequently, one can always insist, but the clauses need to be clear and you need to know exactly who to address your requests to. The Commission has made ambitious proposals, for instance in relation to stress tests; it is the European Commission and the European Central Bank who have proposed credible and transparent tests for the European Bank.
Concerning Eurobonds, the Commission has been talking about Eurobonds for at least 30 years I think. This was rejected by some of our Member States. I myself suggested here - and I can tell you that I will do the same for the financial perspective - that we could now at least have project bonds for financing investments at draft European budget level. We will see at that point who will be there to support this approach in favour of European investment. And maybe then, some of you could convince us with your own European parties to support this more ambitious approach to the financial perspective. This may be an opportunity for us to work even more closely. That is all on the issue of ambition at European level.
(Applause)
Even regarding the social issue, which I now wish to talk to you about, the Commission went to great lengths to ensure that the 2020 Strategy places more emphasis on social aspects, as well as on education. It was not easy, however. Some governments were saying that, in line with the principle of subsidiarity, it was not up to Europe or the European Union to take direct action on social aspects and education.
Let us now try, within the framework of the 2020 Strategy - where it was nonetheless possible to reach a certain consensus on the inclusion, for instance, of the fight against poverty and social exclusion - to develop this policy, and also to encourage investment, particularly in education and innovation.
However, in that respect, let me tell you something that you may not be aware of. The Commission suggested, some time ago - two years ago I think - that emergency food aid be provided for some Europeans, because there are now people in Europe, too, who do not have enough to eat. Recently, I, together with Joseph Daul, Chair of the Group of the European People's Party (Christian Democrats), visited the food bank here in the Bas-Rhin. There are poverty-related problems in Europe. Well, did you know that two governments took the Commission to the Court of Justice because the Commission had put in place a mechanism for helping the poorest in Europe? That is the situation.
Let us be absolutely clear. The Commission is in favour of a Europe that is more ambitious with regard to governance; it is in favour of fair growth and of more social justice at European level. However, at the same time, we need to have Parliament and the Member States on board. And we have to fight for that. Therefore, in my opinion, to criticise the Commission really would be to choose the wrong target, since it spearheaded the fight for a more social, fairer Europe and for much more credible governance.
At the same time, let us be absolutely clear on this as well. I do not think it helps Europe to say that the current problem is Europe's problem, as if the responsibility did not lie at all with certain governments, which let their debt reach unsustainable levels or their banks have growth several times that of their gross domestic product. Governments are also partly responsible. That responsibility is essential. That is why we must now find solutions based on solidarity, but also act responsibly. That is why, for instance, I am proud that the Commission and I have supported the proposal aimed at lowering the interest rates paid by Greece, and we are doing the same thing now for Ireland. We think that this is the right thing to do, not only to avoid imposing extremely heavy costs on our Greek and Irish fellow citizens, but also to ensure that the debt is sustainable. Consequently, it is in that spirit of solidarity and responsibility that we can find common answers that will also enable us, I hope, to avoid a problem that some of you have alluded to and which concerns me, namely the problem of a certain division in Europe, in particular a division between North and South, between centre and periphery. I think that the Europe that we want to build is a Europe of solidarity, not a first-class and second-class Europe, but a Europe with which all Europeans can identify.
I have already defended, in word and in deed, the financial transaction tax in the G20 on behalf of the European Union. This was rejected by a huge number of our G20 partners.
The question that we are now discussing is whether, at European level, we can - or we should - have a financial transaction tax or not. Let us be honest, once again. Several Member States fundamentally oppose it. They will not agree. What I said at the last European Council was that the Commission is now making impact assessments of different options for the financial sector and will soon come forward with proposals. It was very important that the Commission made that announcement to the European Council because at least in the conclusions of the European Council there is a commitment to look at the proposals that the Commission will put forward for financial taxation. I believe that, in terms of justice, it is important that the financial sector - and to a large extent at least some of the behaviour in the financial sector was at the origin of this crisis - also contributes to the response to the crisis. I think this is basic in terms of fairness. That is my own position and, I have no doubt, the position of the Commission. I will come forward with proposals on this matter.
The same goes for the CCCTB. There is some opposition in some quarters in the Council, but the Commission has put forward the proposal and we will fight for it because we believe the CCCTB is important for the completion of the single market. This is exactly the approach we are defending.
We have been discussing process and instruments for a very long time. Now is the time to put process and instruments at the service of the substance. Process and instruments are important, but they are at the service of the substance and cannot substitute for it. The challenge we need to resolve is our economic renewal. The truth is that, in order to be able to invest, we need confidence. Confidence depends on our capacity to modernise, to innovate and to become more sustainable and more competitive. Let us not confuse cause and effect. Investment will be attracted if we implement Europe 2020 quickly and decisively, and if we pursue our goals of a Europe that is sustainable and competitive in the spirit of solidarity and also in solidarity with all the Member States, including Portugal.
(FR) Mr Schulz, you know very well that in my capacity as President of the Commission, I cannot interfere in Portuguese domestic policy. If one day you cease being Chair of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and you have other duties, I am sure that you will carry out those new duties completely independently and that you will not interfere in your group's internal matters.
However, at the same time, I have to tell you that a political crisis in Portugal has not made things any easier, since Portugal was already in a rather difficult situation. Despite this, we the European institutions also need to respect national democracy and the decisions of national parliaments, and we now hope that Portugal will find the best way out of this.
In any case, the Commission stands by Portugal in helping it find the best solutions in accordance, of course, with the commitments it has made and with certain responsibilities it has towards its European partners. I believe that it is in this spirit of active solidarity and responsibility that we can tackle the crisis.
It is true that there have been rather pessimistic views expressed here today. Moreover, as Europeans' elected representatives, you reflect the dominant feeling in Europe. While it is only natural that we are concerned, I think that we should have the political courage and perceptiveness to show confidence in our European project, because I do not believe that we will be able to restore confidence in Europe by being pessimistic. The Commission is ready to carry on working enthusiastically with you, with the European Council, with the Council, with all the institutions, towards a stronger, more sustainable, fairer and more competitive Europe.
(Applause)
Madam President, honourable Members, I am pleased to be able to speak to such a full House, the fullest since I became President of the Council,
(Applause)
but I have the impression that you have not just come here to listen to me.
First of all, I would like to thank you for all your comments, both positive and negative. I was struck all the more because, within the European Council, we have to have unanimity, and we try to have unanimity between all your colleagues, from all your parties, Prime Ministers and Heads of State. There are Socialists, Christian Democrats, Conservatives, Liberals, all belonging to your political families, and every time, we try and secure agreements between them.
Someone said earlier that I must be the idealist around here, the dream maker. I do not think that is my role, but what I try to do, at least, wherever possible - and the President of the Commission can testify to this - is to act in such a way that in most cases, we end up with a convergence between the Commission proposals and the outcome of the European Council. Let me mention the example of the task force, where the Commission proposals were the basis of the task force on economic governance, and where the outcome is very close to the Commission proposals. And I will try, we will try with Parliament, to improve these proposals still further. My role, then, is to seek a consensus, but one that is also based as far as possible on the Community, and I think that in some crucial areas, I have succeeded in doing that.
Now to the 'Euro Plus Pact' - you know, the short paper that served as a starting point for our discussions, and the final Euro Plus Pact document - many of you, even those who belong to sceptical political groups, have said that their country should join the Euro Plus Pact. This is probably because it is not so bad after all. We have succeeded in reaching a compromise between ambitious objectives, so that economies remain competitive and public finances remain sustainable, and implementation at national level, because in most cases, the decisions we must take are national ones.
My second observation concerns methodology, if you will. Many criticisms in relation to Europe are justified in terms of substance, but are not in line with the Treaty. For example, the whole nuclear policy, the Energy Mix, comes under national jurisdiction and there is nothing I can do to change that. Even safety and security of nuclear installations come for the most part under national jurisdiction. There are Community competences, European competences, and in the conclusions of the European Council, we tried to promote them as much as possible. I do not think that the Commission has ever had such an important role in nuclear security as it has since the European Council of a few days ago. However, we still need to work within the framework of the Treaty.
People have talked about minimum wages in some countries, but that is a national competence. People have talked about inequalities, job insecurity, injustice, yet in most cases, these are measures that are part of a national framework. However, I would like to add that many measures which need to be taken now regarding competitiveness and public finances are measures that national governments ought in fact to have taken, even without European pressure. Europe is exerting additional pressure because there is, for 17 countries at least, a Community currency that needs defending. In most countries, however, the required measures need to be taken for the country's own interest, for its own nationals, to safeguard its own future. And Europe is bringing additional pressure to bear.
Therefore let us not level any unfounded accusations against the European Union. Are our governance measures too weak? Well, the Council will work with the European Parliament to improve economic governance and, as in other cases, I am certain that compromises will be found. It may be that there is a governor of a central bank of one of the 17 countries who has a number of criticisms in relation to economic governance, but I can quote other governors or bank directors of countries close to the Netherlands who have an altogether different opinion. If necessary, I can give you the names and the quotations: that is the easiest way to work.
As for the current crisis, honourable Members, there is the future, and there are instruments on which important decisions have been taken, but there is of course the past. As I have already said, the past needs to be managed. Even with the best instruments that we can come up with - the facility, the stability mechanism, changing the Treaty, economic governance, the pact - we will not solve the problems of the countries that are struggling, we will not solve the problems of the banks that are still under pressure. So there is the future and there is the past.
Concerning the past, there was a lack of policy in some Member States and at European level. We need to be self-critical there. However, what we need to ensure and will ensure, and we have already taken the necessary measures, is that this crisis does not happen again in the future. In the meantime, as I have already said, we have to manage the legacy of the past, both regarding certain countries that you know about and which are in the programme - such as Greece and Ireland - and regarding other countries where we are taking measures to prevent them from going into the programme. Could we have taken those measures a year ago? No! Have there been major errors in the past? We undermined the Stability and Growth Pact seven or eight years ago. If we had not done that, we would have had much more effective instruments and we could have prevented many crises.
With regard to economic growth, honourable Members, since 2010 it has averaged 2%, which is the average for the decade between 1999 and 2008. We had economic growth in 2010, and it is averaging 2% in 2011. Should we do more? Of course we should. Are public investments the only instrument? Not at all! The internal market, the single market is extremely important. It must be developed further. There are Commission proposals on the table, and they will be discussed again in a few weeks, at the June European Council, and we will return to this matter again in the autumn.
Finally, on the subject of Libya, many criticisms can be levelled at us. However, without Europe, without European leadership, there would have been a bloodbath in Libya. Without Europe, there would have been massacres. Some of you have been very critical of the European Union. Yet we acted in time! And without Europe, nothing would have been done at global level, at United Nations level. After all the criticisms that have been voiced, I believe that we also have the right to hear that truth. Did we get things wrong in the past? Did we adopt the right policies? No! Did we correct our mistakes? Yes! And the European Union deserves credit for correcting them.
(Applause)
I should like to say one last thing in my own language.
(NL) I just listened to Mr Eppink, who declared that he felt let down. I, too, feel let down by so much intellectual dishonesty. I will not go into it further, but for Mr Eppink to stand there waving a photograph knowing full well that I was there in my official capacity and that that was not my personal conviction, well, I have to say that I feel very let down by him.
(DE) Mr President, I would like to make a personal observation at the end of this debate. I am speaking not just for myself, but on behalf of many of my colleagues who were here the whole time and who followed this debate. In all my time here at the European Parliament I have rarely felt as badly treated as today in the interplay between you and Mr Barroso. I want to be very clear on this. Mr Barroso, you have told us: 'The initiatives open to me, which have the support of the vast majority in this house, fail because the Member States reject them.' Let me offer you a word of advice: place your initiatives on the table in the form of draft legislation. That way you will get a majority in this House and the Council will no longer have any hiding space.
(Applause)
I would ask you to please stop hiding behind the Council.
To you, Mr Van Rompuy, I would say this: you tell us that you have succeeded in reaching compromises between socialists, liberals, conservatives and Christian democrats at Council level. The Council is made up of sovereign ministers of state and prime ministers. Here we witness a President of the Council trying to turn the Treaty of Lisbon in the opposite direction. The result of the Treaty of Lisbon is that the Council of Heads of State or Government is drawing more and more power to itself, while at the same time saying: 'our decisions are made on a unanimous basis.' This was not what the Treaty of Lisbon was about. Lisbon wanted majority decision-making to be the norm within the EU. You are misinterpreting the Treaty of Lisbon.
(Applause)
For this reason it is high time for the European Parliament to take the matter in hand itself and to defend the Community method.
(Applause)
The debate is closed.
Written Statements (Rule 149)
in writing. - (NL) The EU has made a quantum leap forward in recent weeks in relation to economic integration. The Euro Plus Pact puts us on track for ramped-up cooperation that still has respect for the traditions of social consultation as they exist in the Member States. Of course, the work in this respect must not stop. We now have to get phase 2 up and running and pave the way for European investment projects that will also enable us to make our Europe 2020 agenda a reality.
Commission President Barroso has promised that he will bring forward a proposal on the introduction of a financial transactions tax. We must harness these funds in order to make vitally necessary cross-border investments, specifically in energy infrastructure, backed up by European project bonds and money for public/private partnerships. That is the only way to convince the citizens that Europe, more than ever, is their guarantee of a prosperous future.
The last European Council meeting, which took place on 24 and 25 March, focused on the major economic and diplomatic challenges that the European Union is currently facing: the issues of Libya and Japan. Despite there being signs of economic recovery, the situation remains difficult, and the end of the economic crisis still seems a long way off. This may be seen in the case of Portugal, which has unfortunately ended up having to join Ireland and Greece in requesting economic and financial aid. It is therefore important to adopt the necessary economic and financial measures for dealing with the crisis, for preventing cases of indebtedness like in Greece, Ireland and Portugal being repeated, and for strengthening economic governance within the EU and ensuring job creation. A package of six measures has been adopted, which from the start appear to me to be positive and to have quite ambitious expectations, such as the establishment of a European Stability Mechanism, the Euro Plus Pact, and so on. I hope that these can be implemented as quickly as possible, so that they can begin to produce the results that are so necessary and hoped for.
in writing. - (RO) The Euro Plus Pact and European Stability Mechanism will provide Member States with the financial assistance they need in return for closer coordination of their economic policies. Both proposals offer therefore a constructive pair of measures, especially in view of the proposal for coordinating taxation policies, which is an essential reform in a union of states seeking to share the same currency. Furthermore, the European Stability Mechanism, thanks to its intervention facility of EUR 500 billion, operates like a European Monetary Fund, authorised to borrow money and purchase bonds directly from states, while countering financial speculation at the same time.
However, certain proposals in the Pact are unworkable. Fiscal austerity and making the labour market extremely flexible will delay economic growth, keep unemployment at high levels and create labour instability. I think that gradual fiscal consolidation and safeguarding the European social model are needed to lay the foundations for sound economic growth.
in writing. - Much has been said in this plenary session on the effect of the bailout package on the Republic of Ireland. However, it must be recognised that this crisis also has a huge knock-on effect on my own constituency of Northern Ireland, which shares a land border with the Republic. There is a large quantity of cross border movement in terms of finance, services and people for employment purposes. Banking institutions from the Republic of Ireland also have a considerable stake in Northern Ireland. Therefore the liquidity problem these banks are now facing are directly impacting on businesses in Northern Ireland, particularly SMEs, in terms of access to financing. At a time when SMEs are struggling to survive an already dire economic climate, this is only helping to depress a difficult situation. At present, 30 per cent of everything manufactured or produced in Northern Ireland goes directly to market in the Republic of Ireland. Therefore a weak market in the Republic has direct and serious ramifications for business and employment in my constituency. In light of this serious situation I call on President Barroso to acknowledge this and use the taskforce to look at ways to improve the situation we now find ourselves in.
in writing. - (PT) The last European Council meeting took a set of decisions that, if they are implemented, will constitute an unusual, violent and dangerous attack on the workers and peoples of Europe, given substance within the renamed 'Euro Plus Pact'. It has surely been renamed in order to conceal its true authors - Germany and France - given that the previous name, the 'competitiveness pact', would immediately give them away. Alongside so-called 'economic governance', this is an attack on Member States that are in a more vulnerable position from an economic and social point of view, with this being a veritable sentence of economic dependence and backwardness.
Both instruments are linked to the announced amendment - using the simplified procedure and without holding any referenda - to the Treaty of Lisbon, with the aim of introducing the so-called 'conditionality' associated with the European Stability Mechanism. According to the Council's conclusions, this is 'strict policy conditionality under a macro-economic adjustment programme', a process that will be developed and implemented jointly by the European Commission, the European Central Bank and the International Monetary Fund.
Essentially, we are going through a process of concentration of political and economic power, now not only in the hands of a directorate of powers in the service of big business and finance, but also in the hands of the very institutions of international capital.
in writing. - (HU) It is important that in a difficult, critical period in the life of the whole of Europe we appraise the objectives ahead of us and the positive changes made towards them together. The current Hungarian Presidency has scored a striking success for the second time in the areas of economic governance, the stability mechanism and the European Semester. In the series of talks that took place in the context of its last meeting at the end of March, the European Council managed to agree on the limited amendment of the Treaty on the Functioning of the European Union as well, the purpose of which was to enhance the stability of the euro area and the euro. At the Council meeting the Hungarian Presidency voted in favour of a rational, responsible economic policy that can be abided by, and apart from the institutionalisation of the European Semester, also strengthened the stability mechanism. However, we need to point out that the elements of economic governance are not to be confused in any way with the Euro Plus Pact, which is an intergovernmental agreement at its current stage. Although it is possible that the Pact is good, the single internal market cannot be regulated by non-contractual intergovernmental agreements. Due to an unclarified point in the Pact concerning tax harmonisation, Hungary does not wish to apply the agreement in its entirety for the time being because we have an interest in enhancing our competitive advantage, and through this in real job creation in the long term and economic growth.
in writing. - (LV) I take considerable pleasure from the fact that 23 EU Member States have been able to agree on a package of measures for safeguarding financial stability and promoting growth - the Euro Plus Pact. Also of importance is the agreement that has been reached on structural reform and fiscal consolidation and the final resolution on the amendments to the Treaty of Lisbon for the establishment of the European Stability Mechanism. All countries must implement fiscal consolidation measures and measures aimed at preventing macroeconomic disequilibrium. Structural reforms to promote employment and social inclusion must also be implemented. They must be defined according to each country's particular situation. The participation of 23 European countries in this pact leads us to hope that these measures will encourage economic growth. This is a step in the right direction and a sensible response to those economic challenges. This pact fits splendidly with the work of Parliament and the Commission on improvements to the single market and the three reports that we are approving in Parliament this week. We must take even bolder decisions. Member State governments must not seize the pretext of the electoral cycle in order to put off taking important but unpopular decisions.
The European Council that took place on 24-25 March made a number of decisions which I believe to be important and which could not be put off any longer. I think that the most important decision in connection with European economic policy is the Euro Plus Pact, which provides a common agenda and common objectives. The four main objectives are: promoting competitiveness, promoting employment, increasing the sustainability of public sector funding and restoring financial stability. As a result of this pact, several other Member States have joined the euro area; for example, Latvia, Lithuania, Poland, Denmark, Romania and Bulgaria. I think that it is extremely important at the present time to reach common agreements involving the application of equal rules as well as common mechanisms for achieving the desired objectives. I especially want to recognise those Member States who are not members of the euro area but who have still joined this pact. It is to be hoped that the application of common rules will be accompanied by the harmonisation of national perceptions, and this particularly relates to the sustainability of public sector funding with a view to preventing the situations that engulfed Greece and Ireland from arising in the future. At the same time, we cannot just stop at these decisions, as they will only provide short-term results. It is necessary to develop solutions for making future investments, whether through eurobonds or through other solutions. Thank you.
in writing. - (PL) The recent European Council summit marks the opening of a new phase - one of greater economic coordination and convergence in the EU and the euro area. The Euro Plus Pact adopted by the Heads of State or Government, with the involvement of the countries in the euro area and Bulgaria, Denmark, Lithuania, Latvia, Poland and Romania, provides us with a real chance of achieving the objectives set out in it, or in other words supporting competitiveness, employment, the stability of public finances and financial stability in general. It is worth highlighting the fact that the Pact does not specify the political or economic measures to be used in order to achieve these objectives, which means that it will still be up to the individual Member States to choose suitable means of doing so. There can be no doubt that the success or failure of the Pact will be determined by the genuine involvement of the Member States and how effectively their progress is monitored. When it comes to economic coordination, the EU can no longer afford a failure such as that suffered by the Stability and Growth Pact. Consent was also given at the summit to the inclusion in the Treaty of a provision establishing a permanent European Stability Mechanism, mobilised with the joint agreement of the Member States in the event that it is necessary to ensure the stability of the euro area as a whole. This is a very important decision, particularly in light of the recent problems faced by countries in the euro area. A permanent mechanism enshrined in the Treaty will act as a solid guarantee in the event of similar problems in the future, thus also reducing the risk of speculative attacks on the European currency. I also welcome the fact that the mechanism has been opened up for Member States outside the euro area.
in writing. - (PL) We will only be able to combat the crisis effectively if we work together, avoiding any division into countries which belong to the euro area and those which remain outside it. It is hard to imagine a more competitive EU being built without the participation of countries such as the United Kingdom, Sweden or Poland, so I welcome the news that the Euro Plus Pact has been adopted. To begin with, our impression was that the euro area planned not only to reform itself, but what is more to introduce reforms outside EU structures, which was a cause of some concern to MEPs. These fears were however successfully dispelled, and an uncompromising stance was taken on Parliament's behalf. The only regrettable thing is that the Member States did not adopt it in its entirety, particularly with regard to the European Stability Mechanism, which in our opinion should be open to countries outside the euro area from the outset.